Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 1 of 122 PageID #: 150




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

BRIAN FORD, Derivatively on Behalf of
Nominal Defendant QUALCOMM
INCORPORATED,                                         Case No. 1:20-cv-00748-LPS

                      Plaintiff,
                                                      PUBLIC VERSION
       v.

DEREK K. ABERLE, STEVEN R. ALTMAN,
DONALD J. ROSENBERG, WILLIAM F.
DAVIDSON, JR., PAUL E. JACOBS, STEVEN
M. MOLLENKOPF, MARK MCLAUGHLIN,
MARK FIELDS, JEFFREY HENDERSON,
ANN LIVERMORE, HARISH MANWANI,
CLARK RANDT, IRENE ROSENFELD,
KORNELIS SMIT, ANTHONY
VINCIQUERRIA,

                      Defendants,

and

QUALCOMM INCORPORATED,

                      Nominal Defendant.



                VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
       By and through his undersigned counsel, Plaintiff Brian Ford (“Plaintiff”) brings this

stockholder derivative action on behalf of Qualcomm Incorporated (“Qualcomm” or the

“Company”) and against certain current and former officers and directors of the Company for

violations of the Securities Exchange Act of 1934 (the “Exchange Act”), breaches of fiduciary

duties, and unjust enrichment.

       Plaintiff makes these allegations upon personal knowledge as to those allegations

concerning himself and, as to all other matters, upon the investigation of counsel, which includes
                                                1
    Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 2 of 122 PageID #: 151




without limitation: (a) review and analysis of documents obtained by means of requests for

inspection of books and records under 8 Del. C. § 220; (b) review and analysis of public filings

made by Qualcomm and other related parties with the United States Securities and Exchange

Commission (“SEC”); (c) review and analysis of press releases and other publications

disseminated by certain of the Defendants (defined below) and other related non-parties; (d)

review of news articles, stockholder communications, and postings on Qualcomm’s website

concerning the Company’s public statements; (e) pleadings, papers, and any documents filed

with, and publicly available from, the related consolidated securities fraud class action lawsuit

captioned In re Qualcomm Incorporated Securities Litigation, Case No. 3:17-cv-00121-JAH-

WVG (S.D. Cal) (the “Securities Class Action”); and (f) review of other publicly-available

information concerning Qualcomm and the Defendants. 1

I.       INTRODUCTION

         1.    Plaintiff brings this action derivatively for the benefit of Nominal Defendant

Qualcomm against certain of the Company’s current and former executive officers and directors

aiming to rectify Defendants’ violations of the Exchange Act, and breaches of fiduciary duties

for issuing false and misleading statements and/or omitting material information in the

Company’s public filings from approximately February 1, 2012 through the present (the

“Relevant Period”). 2



1
   While Plaintiff’s counsel has conducted its own, independent investigation, many of the
allegations herein (and, in particular, the allegations that relate to confidential witness (“CW”)
accounts) are contained in a Consolidated Class Action Complaint for violation of the federal
securities laws (the “Securities Complaint”) filed against the Company and certain of its officers
and directors in the Securities Class Action.
2
  The materially misleading statements and/or omissions were issued in the Company’s financial
reports and other public filings and releases from approximately February 1, 2012 through
                                               2
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 3 of 122 PageID #: 152




       2.      This action concerns Qualcomm’s false representation that it licensed its standard-

essential patents on a non-discriminatory basis to the entire cellular communications industry.

Instead of abide by that representation—one it made repeatedly to industry participants,

standard-setting bodies, and investors—Qualcomm and its top executives decided rather to

exploit the Company’s position as the holder of the industry’s standard-essential patents to

suppress competition, drive its rivals out of business, and extract supra-competitive royalties. To

that end, in 2008, prior to the Relevant Period, Qualcomm and its top executives amended the

Company’s well-established licensing policies, began refusing to offer licenses to standard-

essential patents to competing chipmakers, and doled out royalty relief to mobile phone

manufacturers that agreed to largely or exclusively purchase Qualcomm’s chipsets. These

undisclosed, highly exclusionary practices succeeded: within just seven years of the undisclosed

change in its licensing policy, Qualcomm’s revenues from chipset sales tripled, rising by

approximately $10 billion, and virtually all competition was defeated.

       3.      But false representations, especially ones made to standard-setting bodies and

industry participants for over a decade, have consequences. Anticompetition regulators across

three continents have recently charged or found Qualcomm liable for violating competition laws

based on its blanket refusal to license its standard-essential patents to competitor chipmakers and

other unfair and discriminatory conduct. One of those regulators, the KFTC, recently levied a

record fine approaching $1 billion and issued a detailed and damning order condemning

Qualcomm’s multi-year effort to eliminate competition. And another regulator, the FTC, recently

brought a similar enforcement action to enjoin Qualcomm’s anticompetitive licensing model.

Qualcomm’s investors, including Plaintiff here, have likewise suffered. These revelations of

January 20, 2017; however, the wrongs complained of herein continue through to the present as
the Company’s internal controls remain deficient
                                               3
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 4 of 122 PageID #: 153




Qualcomm’s clear-cut anti-competitive practices dealt a swift and severe blow to the value of the

Company’s shares, causing Qualcomm’s stock price to plummet 33% during the Relevant

Period, erasing over $32 billion in shareholder value.

       4.      Qualcomm went public in 1991 as a fledgling company with no profits, few

customers, and sorely in need of a capital infusion. The Company’s prospects improved

drastically in 1993, when Dr. Irwin Jacobs, the Company’s then-Chairman and Chief Executive

Officer (“CEO”), succeeded in convincing the titans of high technology to select Code-Division

Multiple Access (“CDMA”) as a cellular “standard.” A cellular standard functions as a technical

“language” that allows cellular devices and cellular networks to interact. Without a common

technical standard, cellular networks would not function, as different brands of phones would be

unable to operate with each other or the network infrastructure in between.

       5.      Qualcomm held nearly all patents essential for anyone to use CDMA technology.

If CDMA were accepted as the standard, all participants in the telecommunications industry—

including mobile phone companies, equipment manufacturers, chipset makers, and network

carriers—would have to use Qualcomm’s patented technologies. As such, if its CDMA were

adopted, Qualcomm would be able to demand licenses to use its essential patents from industry

participants, and thus profit handsomely.

       6.      Participants in the wireless industry were understandably wary about adopting

CDMA as the standard. They were apprehensive about what would happen if Qualcomm, after

the adoption of CDMA and follow-on technologies, refused to license its essential patents to its

competitors. They were also worried that Qualcomm would insist on bundling the terms of its

license agreements with the purchase of Qualcomm downstream products, such as the

Company’s chipsets, once the industry was “locked in” to the CDMA standard. To avoid these

                                                4
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 5 of 122 PageID #: 154




risks, industry participants required the Company and its executives to commit to the industry’s

standard-setting bodies that they would license Qualcomm’s patents essential to the standard

(“standard-essential patents” or “SEPs”) to all companies on a “fair, reasonable, and non-

discriminatory basis.” Qualcomm and its executives made and reaffirmed this commitment—

known as the “FRAND” commitment—hundreds of times to the standard-setting bodies in

written declarations and certifications.

       7.      Qualcomm’s compliance with its commitment to the standard-setting bodies and

industry participants was also critically important to investors because it strongly impacted the

risk profile of an investment in the Company. Failure by Qualcomm to fulfill its commitment to

license its standard-essential patents would result in enforcement actions and fines by regulators,

as well as civil lawsuits for injunctions and money damages by industry participants. For this

reason, Qualcomm and its executives affirmatively represented in reports filed with the SEC and

in their public statements that they “committed to such standards bodies that we will offer to

license our essential patents for these CDMA standards on a fair, reasonable and non-

discriminatory basis” and that the Company had complied with that commitment.

       8.      Qualcomm’s executives affirmed these representations regarding the Company’s

commitment to license its standard-essential patents on a fair, reasonable, and non-

discriminatory basis with further assurances during analyst calls, investor conferences, and press

releases, including unequivocal statements such as “we’ve never refused to license,” “we license

broadly,” we made our standard-essential patents “available to the industry,” and we license so

“the entire market could play.” As Defendants acknowledged prior to the Relevant Period, “a

decision that we are going to license you and not license you … would be discriminatory” and

“saying we refuse to license competitors is like saying McDonald’s refuses to sell hamburgers ....

                                                5
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 6 of 122 PageID #: 155




It’s nuts. It’s crazy!” These unequivocal assurances that Qualcomm was willing to license to

anyone was held out as the “hallmark” of the Company’s licensing model—or so Qualcomm and

its top executives led investors to believe.

       9.      In addition to licensing its patents, Qualcomm designs and sells “chipsets.” These

integrated semiconductor circuits, which are contained in virtually every cellular phone, function

as a wireless controller or application processor for the device. Qualcomm began manufacturing

chipsets for cellular phones in 1992. For the next fifteen years, Qualcomm faced robust

competition from other chipset manufacturers, including Texas Instruments, MediaTek,

Broadcom, Freescale, Infineon, Motorola, NEC, and STMicro, among others. These companies

all produced chipsets that could perform virtually all of the digital functions of a cellular phone,

and some of these companies produced chipsets that were considered, in terms of both price and

quality, superior to Qualcomm’s chipsets. In 2006, for example, Texas Instruments held a

commanding 42% share of the wireless chipset market, with Qualcomm’s market share hovering

in the 18 to 20% range.

       10.     Then, starting in 2008, an unexpected shift occurred. Qualcomm’s share of the

chipset market spiked—along with its chipset revenues—and competitors were forced to exit the

industry. In 2008, for example, Qualcomm saw its share of the chipset market nearly double to

37% from the year before. Over the next six years, Qualcomm’s share of the global chipset

market continued to climb, achieving a remarkable 66% share in 2014—two-thirds of the entire

worldwide market. And Qualcomm gained even more dominance over the market for CDMA

chipsets, in which it commanded more than 90% of the market for each year between 2008 and

2014. As would be expected, as Qualcomm’s share of the chipset market swelled, so too did the

Company’s revenues attributable to chipset sales. Between 2008 and 2014, Qualcomm’s chipset

                                                 6
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 7 of 122 PageID #: 156




revenues tripled, from $6.7 billion in 2008 to over $18.6 billion in 2014. Thus, in a matter of

only a few years, Qualcomm went from one in a field of many competitors to the global

powerhouse in the burgeoning market for mobile-phone chipsets.

       11.    Unknown to investors during the Relevant Period, Qualcomm achieved

dominance over the mobile chipset market by violating its commitment to standard-setting

bodies and industry participants, by violating worldwide anti-competition laws, and by violating

its affirmative representations to investors. Contrary to its public representations that the

Company licensed its cellular technologies “broadly” on a “non-discriminatory” basis to the

“entire industry,” Qualcomm adopted a policy beginning in the 2008 timeframe of refusing to

license its standard-essential patents to competitor chipset manufacturers. Without a license to

these standard-essential patents, Qualcomm’s rival chipmakers were doomed to fail. And that is

precisely what happened: mobile phone manufacturers were loath to buy chipsets from

unlicensed companies. Accordingly, within a matter of a few years, nearly all of the leading

chipset manufacturers exited the market, leaving Qualcomm with an iron grip over the entire

global mobile telecommunications industry.

       12.    Qualcomm’s policy of refusing to license competitors has now been exposed.

Major industry participants—including Intel, Samsung, Apple, MediaTek, among others—have

detailed how Qualcomm stifled competition by refusing to license its standard-essential patents

to chipset manufacturers. As explained by Mr. Wei-Fu Hsu, MediaTek’s long-time chief legal

officer, MediaTek “specifically demand[ed] patent license negotiations” during the Relevant

Period, and “did raise this request for a license several times,” but was repeatedly rebuffed by

Qualcomm and its senior executives. Qualcomm similarly blocked Samsung, Intel, Via



                                               7
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 8 of 122 PageID #: 157




Technologies, and other competitors from obtaining licenses to the necessary patents for the

cellular standards.

       13.     Regulators in the United States, Asia, and Europe have initiated enforcement

actions against Qualcomm for violating fair competition and antimonopoly laws by refusing to

license competitors—and, in the case of the KFTC, found Qualcomm liable and fined it nearly a

billion dollars. Confronted with the KFTC’s evidence, Qualcomm ultimately admitted to having

engaged in the fundamentally unfair and discriminatory practice of refusing to license its

competitors for over the past nine years, which enabled its rise to dominance.

       14.     In addition to misrepresenting its willingness to license to the entire industry,

Qualcomm also falsely assured investors that the Company did not “bundle” the terms of its

license and chipset agreements. The commitment to license on fair and non-discriminatory terms

obligates holders of standard-essential patents (such as Qualcomm) to license their essential

patents, irrespective of whether licensees also agree to purchase the patent holder’s downstream

products (such as Qualcomm’s chipsets). In this case, Qualcomm and its top officers not only

committed to license on non-discriminatory terms—and, thus, not bundle—but they also

affirmatively represented to investors that “we don’t bundle.” Indeed, during investor conference

calls in the Relevant Period, Qualcomm’s senior officers, including its current President and

CEO, quieted investor concerns with specific representations that “we don’t bundle those

together” and “we have been very clear that we keep those two things separate.”

       15.     As investors have begun to understand, however, Defendants’ representations

concerning the purported separation of the terms and negotiations of Qualcomm’s licensing and

chipset sales agreements were false, misleading, and omitted material facts. In January 2017,

both the FTC and Qualcomm’s largest customer, Apple, detailed in public filings how

                                                8
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 9 of 122 PageID #: 158




Qualcomm reinforced its grip on the mobile chipset industry by bundling the terms of its license

agreements with chipset sales. Qualcomm gave handset manufacturers a clear avenue to obtain

royalty relief on their licenses: buy only Qualcomm’s chips. In the words of the FTC,

“Qualcomm has offered customers incentive payments (often tied to their purchase of

Qualcomm’s processors [i.e., chipsets]) to induce those customers to accept Qualcomm’s

preferred license terms” in order to “‘close the gap’ with customers that resist license terms they

regard as unreasonable.”

       16.     Qualcomm’s practice of bundling the terms of its license and chipset sales

agreements has been further confirmed by, among others, former high-level employees of the

Company, its customers, and its competitors. For example, Qualcomm’s former Vice President

of Technology explained that when making chipset agreements with customers, “there was

always a QTL [license business] component that would act in the background.” A former senior

member of Apple’s Patent Licensing & Strategy department confirmed that Qualcomm provided

royalty rebates tied to chipset purchases, explaining that “if you buy ‘x’ number of chips over so

many years, Qualcomm will give you something else and that will offset what you have to pay

for the license.” Mr. Hsu, MediaTek’s general counsel, confirmed that he heard from multiple

companies during the 2012 to 2013 timeframe, including Huawei, ZTE, and other handset

manufacturers, that if a licensee wanted a royalty reduction they had to buy Qualcomm chipsets.

       17.     When the truth was disclosed about Qualcomm’s refusal to license its competitors

and the Company’s bundling of licenses and chipset sales agreements, investors suffered greatly.

With each successive revelation of the Company’s previously-hidden practices, the market

harshly responded, causing the value of Qualcomm’s shares to plummet and investors to incur

billions of dollars in damages.

                                                9
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 10 of 122 PageID #: 159




II.     JURISDICTION AND VENUE

        18.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 in that

this Complaint states a federal question. This Court has supplemental jurisdiction over the state

law claims asserted herein pursuant to 28 U.S.C. § 1367(a). This action is not a collusive one to

confer jurisdiction on a court of the United States, which it would not otherwise have.

        19.     Venue is proper in this district because a substantial portion of the transactions

and wrongs complained of herein, including Defendants’ participation in the wrongful acts

detailed herein, occurred in this district. One or more Defendants either resides in or maintains

offices in this district, and Defendants have received substantial compensation in this district by

engaging in numerous improper activities detailed herein and conducting business here, which

had a material effect in this district.

        20.     This Court has jurisdiction over each Defendant named herein because each

Defendant is either a corporation that conducts business in and maintains operations in this

District, or is an individual who has sufficient minimum contact with this District so as to render

the exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

III.    THE PARTIES

        21.     Plaintiff has been a stockholder during the Relevant Period, is currently, and at all

relevant times has been, a holder of Qualcomm common stock.

        22.     Nominal Defendant Qualcomm is a corporation organized under Delaware law

and headquartered at 5775 Morehouse Drive, San Diego, California. Qualcomm holds patents

essential to certain cellular communications standards. Qualcomm has committed to standard-

setting bodies to license those patents on a fair, reasonable, and non-discriminatory basis.

                                                 10
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 11 of 122 PageID #: 160




Qualcomm has also become one of the world’s largest chipset suppliers. The Company’s primary

business segments are Qualcomm Technology Licensing (“QTL”), which receives royalty

payments from its licensees of the cellular technologies, and Qualcomm CDMA Technologies

(“QCT”), which supplies mobile chipsets. These two business segments accounted for virtually

all of the Company’s revenues and profits during the Relevant Period. Qualcomm’s stock trades

on the NASDAQ Stock Market under the symbol “QCOM.”

         23.    Defendant Derek K. Aberle (“Aberle”) was Qualcomm’s President until August

2017 and a member of Qualcomm’s Executive Committee since 2008. Defendant Aberle joined

Qualcomm in December 2000 and held numerous executive-level positions at the Company prior

to becoming its President. These positions included: Executive Vice President and Group

President from November 2011 to March 2014; President of QTL from September 2008 to

November 2011; and Senior Vice President and General Manager of QTL from October 2006 to

September 2008. As acknowledged in the Company’s March 10, 2014 press release, Defendant

Aberle was “instrumental in creating and growing many important areas of Qualcomm’s

business over the past 13 years, including [its] licensing business.” 3 Defendant Aberle has

further been described by the Company on its website as having, over the past decade, personally

“played a leading role in structuring and negotiating key license agreements with Qualcomm’s

licensees.” 4 During the Relevant Period, Aberle regularly spoke to investors and securities

analysts regarding the Company and its licensing model, professing to know what he was

speaking about. Defendant Aberle made certain of the misstatements and omissions alleged

herein. According to the Company’s Proxy Statements, during the Relevant Period, Defendant

Aberle received the following compensation for his role in the Company:

3
    Press Release, Qualcomm Inc., “Derek Aberle Named Qualcomm President” (Mar. 10, 2014).
4
    Id.
                                               11
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 12 of 122 PageID #: 161




                           Year                      Total Compensation

                           2016                           $10,544,826

                           2015                           $5,342,922

                           2014                           $32,103,659

                           2013                           $10,057,435

                           2012                           $11,129,458


       24.    Defendant Steven R. Altman (“Altman”) was the President and Vice Chairman of

Qualcomm and a member of its Executive Committee for over 15 years. While at Qualcomm,

Defendant Altman’s roles included: Vice Chairman from November 2011 to January 2013;

President of Qualcomm from July 2005 to November 2011; Executive Vice President from

November 1997 to June 2005; President of QTL from September 1995 to April 2005; and

General Counsel from October 1989 through September 2000. As the Company stated in its

press releases, Defendant Altman was the “chief architect of Qualcomm’s IP licensing strategy”

and was “responsible for structuring and negotiating key license agreements.” 5 Defendant

Altman has stated publicly that he was “an active participant in essentially every major

transaction in which the company has taken part.” During the Relevant Period, Altman regularly

spoke to investors and securities analysts regarding the Company and its licensing model,

professing to know what he was speaking about. Defendant Altman made certain of the

misstatements and omissions alleged herein.

       25.    Defendant Donald J. Rosenberg (“Rosenberg”) has been Executive Vice

President, General Counsel and Corporate Secretary of Qualcomm Incorporated since October


5
 Press Release, Qualcomm Inc., “Steve Altman, Qualcomm Vice Chairman, to Retire” (Oct. 16,
2013).
                                            12
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 13 of 122 PageID #: 162




2007. Rosenberg reports directly to Qualcomm’s CEO Defendant Mollenkopf, and is a member

of Qualcomm’s Executive Committee. In his role as General Counsel, Defendant Rosenberg is

responsible for overseeing Qualcomm’s worldwide legal affairs, intellectual property and

corporate matters. During the Relevant Period, Rosenberg regularly spoke to investors and

securities analysts regarding the Company and its licensing model, professing to know what he

was speaking about. Defendant Rosenberg made certain of the misstatements and omissions

alleged herein. According to the Company’s Proxy Statements, during the Relevant Period,

Defendant Rosenberg received the following reported compensation 6 for his role at the

Company:

                           Year                       Total Compensation

                           2013                            $6,291,491

                           2012                            $6,192,434


       26.    Defendant William F. Davidson, Jr. (“Davidson”) joined Qualcomm in February

2002 and was Senior Vice President of Qualcomm’s Strategy and Operations for Global Market

Development for QTI from May 2013 to August 2014. Prior to that time, Defendant Davidson

was Qualcomm’s Senior Vice President of Investor Relations from April 2007 to August 2014,

and Senior Vice President of Global Marketing from April 2007 to August 2012. During the

Relevant Period, Davidson regularly spoke to investors and securities analysts regarding the

Company and its licensing model, professing to know what he was speaking about. Defendant

Davidson made certain of the misstatements and omissions alleged herein.




6
 Compensation for Defendant Rosenberg for fiscal years 2014-2019 was not reported in the
Company’s Proxy Statements.
                                         13
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 14 of 122 PageID #: 163




       27.    Defendant Paul E. Jacobs (“Jacobs”) was the Chairman of the Board of Directors

of Qualcomm from March 2009 until March 2019. In addition, Defendant Jacobs was the

Company’s Chief Executive Officer from July 2005 to March 2014. Before becoming CEO,

Defendant Jacobs was the Executive Vice Group President of the Qualcomm Wireless & Internet

Group from July 2001 to July 2005, and Executive Vice President from February 2000 to June

2005. As Qualcomm has acknowledged on its website, Defendant Jacobs was “a key architect of

Qualcomm’s strategic vision.” 7 Defendant Jacobs signed and certified the Company’s quarterly

and annual SEC filings between 2012 and 2016. During the Relevant Period, Jacobs regularly

spoke to investors and securities analysts regarding the Company and its licensing model,

professing to know what he was speaking about. Defendant Jacobs made certain of the

misstatements and omissions alleged herein. According to the Company’s Proxy Statements,

during the Relevant Period, Defendant Jacobs received the following compensation for his role

in the Company:

                          Year                       Total Compensation

                          2018                             $14,090

                          2017                           $18,000,061

                          2016                            $9,173,340

                          2015                            $9,314,813

                          2014                           $56,941,992

                          2013                           $20,448,940

                          2012                           $20,730,873



7
 Website biography, Qualcomm Inc., Leadership: Dr. Paul E. Jacobs, Executive Chairman and
Chairman of the Board, https://www.qualcomm.com/company/ about/leadership/paul-jacobs.
                                           14
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 15 of 122 PageID #: 164




       28.    Defendant Steven M. Mollenkopf (“Mollenkopf”) is Qualcomm’s Chief

Executive Officer. Defendant Mollenkopf has been Qualcomm’s CEO since March 2014, a

member of the Company’s Board of Directors since December 2013, and a member of

Qualcomm’s Executive Committee since July 2008. Defendant Mollenkopf first joined

Qualcomm in 1994 and held numerous executive-level positions at the Company prior to

becoming its CEO. These positions included President and Chief Operating Officer (“COO”)

from November 2011 through December 2013; Executive Vice President and Group President

from September 2010 to November 2011; Executive Vice President and President of QCT from

August 2008 to September 2010; Executive Vice President of QCT Product Management from

May 2008 to August 2008; Senior Vice President of Engineering and Product Management from

July 2006 to May 2008; and Vice President of Engineering from April 2002 to July 2006. As

CEO, Mollenkopf is responsible for overseeing Qualcomm’s QCT division. Prior to his

promotion to CEO, Defendant Mollenkopf, by his own account, “led the Company’s chipset

business” at Qualcomm. 8 In addition to running the chipset business, Defendant Mollenkopf also

played a critical role in helping to “define and implement Qualcomm’s strategy and

technologies.” 9 Defendant Mollenkopf signed and certified the Company’s quarterly and annual

SEC filings from the second quarter of 2014 to the first quarter of 2017. During the Relevant

Period, Mollenkopf regularly spoke to investors and securities analysts regarding the Company

and its licensing model, professing to know what he was speaking about. Defendant Mollenkopf


8
 Website biography, Qualcomm Inc., Leadership: Steve Mollenkopf, Chief Executive Officer,
https://www.qualcomm.com/company/about/leadership/stevemollenkopf.
9
 Website biography, Qualcomm Inc., Leadership: Steve Mollenkopf, Chief Executive Officer,
https://www.qualcomm.com/company/about/leadership/stevemollenkopf.
                                           15
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 16 of 122 PageID #: 165




made certain of the misstatements and omissions alleged herein. According to the Company’s

Proxy Statements, during the Relevant Period, Defendant Mollenkopf received the following

compensation for his role in the Company:

                            Year                        Total Compensation

                            2019                             $23,065,052

                            2018                             $19,975,472

                            2017                             $11,591,310

                            2016                             $11,066,012

                            2015                             $10,372,325

                            2014                             $60,740,592

                            2013                             $14,308,066

                            2012                             $14,249,516


       29.     Defendants Aberle, Altman, Rosenberg, Davidson, Jacobs, and Mollenkopf are

collectively referred to herein as the “Executive Defendants.”

       30.     Defendant Mark McLaughlin (“McLaughlin”) is and has been the Chairman of

the Board since August 2019 and a director of the Company since July 2015. Defendant

McLaughlin has extensive experience in the technology field. Defendant McLaughlin has been

the Vice Chairman of the Board of Palo Alto Networks, Inc., a network security company, since

June 2018. He served as Chairman of the Board and Chief Executive Officer of Palo Alto

Networks from August 2016 to May 2018. He served as Chairman of the Board, President and

Chief Executive Officer of Palo Alto Networks from April 2012 to August 2016. He joined Palo

Alto Networks as President and Chief Executive Officer, and as a director, in August 2011 and


                                               16
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 17 of 122 PageID #: 166




became Chairman of the Board in April 2012. Defendant McLaughlin served as President and

Chief Executive Officer and as a director of VeriSign, Inc., a provider of Internet infrastructure

services, from August 2009 to August 2011 and as President and Chief Operating Officer from

January 2009 to August 2009. Mr. McLaughlin served in various other management and

leadership roles at VeriSign from February 2000 through November 2007 and provided

consulting services to VeriSign from November 2008 to January 2009. Prior to joining VeriSign,

Mr. McLaughlin was Vice President, Sales and Business Development at Signio Inc., an internet

payments company acquired by VeriSign in February 2000. According to the Company’s Proxy

Statements, during the Relevant Period, Defendant McLaughlin received the following

compensation for his role in the Company:

                            Year                        Total Compensation

                            2019                              $388,350

                            2018                              $347,803

                            2017                              $333,015

                            2016                              $390,034

                            2015                              $145,622


       31.     Defendant Mark Fields (“Fields”) is and has been a director of the Company since

June 2018. Defendant Fields is a member of the Board’s Audit Committee.         Defendant Fields

has extensive experience serving as a director and in leadership roles of other public companies.

Defendant Fields served as President and Chief Executive Officer of Ford Motor Company from

2014 to 2017, and prior to this held the Chief Operating Officer role from 2012 to 2014. He was

Executive Vice President & President of the Americas from 2005 to 2012, Executive Vice

President and Chief Executive Officer of Premier Automotive Group and Ford Europe from
                                            17
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 18 of 122 PageID #: 167




2004 to 2005, Chairman and Chief Executive Officer of the Premier Automotive Group from

2002 to 2004, and was President and Chief Executive Officer of Mazda Motor Corporation from

2000 to 2002. Defendant Fields has served on the Boards of Ford (2014 to 2017), IBM (2016 to

April 2018) and Mazda (1999 to 2002), as well as serving on boards of four private companies

on behalf of TPG Capital. Defendant Fields received the following in total compensation for

fiscal years 2018 and 2019:

                              Year                     Total Compensation

                              2019                           $313,548

                              2018                           $179,154


       32.    Defendant Jeffrey Henderson (“Henderson”) is and has been a director of the

Company since January 2016. Defendant Henderson is a member of the Boards’ Audit

Committee.    Defendant Henderson has extensive experience serving as a director and in

leadership roles of other public companies. Defendant Henderson has been an Advisory Director

to Berkshire Partners LLC, a private equity firm, since September 2015. He served as Chief

Financial Officer of Cardinal Health Inc., a health care services company, from May 2005 to

November 2014. Prior to joining Cardinal Health, Defendant Henderson held multiple positions

at Eli Lilly and General Motors, including serving as President and General Manager of Eli Lilly

Canada, Controller and Treasurer of Eli Lilly Inc., and in management positions with General

Motors in Great Britain, Singapore, Canada and the U.S. Defendant Henderson has been a

director of Halozyme Therapeutics, Inc. since August 2015, a director of FibroGen, Inc. since

August 2015, and a director of Becton, Dickinson and Company since August 2018. According

to the Company’s Proxy Statements, during the Relevant Period, Defendant Henderson received

the following compensation for his role in the Company:
                                                18
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 19 of 122 PageID #: 168




                           Year                      Total Compensation

                           2019                            $501,251

                           2018                            $466,775

                           2017                            $343,865

                           2016                            $344,040


       33.    Defendant Ann Livermore (“Livermore”) is and has been a director of the

Company since October 2016. Defendant Livermore is a member of the Board’s Governance

Committee. Defendant Livermore has extensive experience serving as a director and in

leadership roles of other public companies, including experience in the technology field.

Defendant Livermore served as Executive Vice President of the Enterprise Business at Hewlett-

Packard Company (HP) from May 2004 to June 2011, and as Executive Vice President of HP

Services from 2002 to May 2004. She joined HP in 1982 and served in a number of management

and leadership positions across the company. Defendant Livermore has been a director of United

Parcel Services, Inc. since November 1997, and Hewlett Packard Enterprise since November

2015. Defendant Livermore was a director of HP from June 2011 to November 2015. According

to the Company’s Proxy Statements, during the Relevant Period, Defendant Livermore received

the following in total compensation:

                           Year                      Total Compensation

                           2019                            $357,548

                           2018                            $365,038

                           2017                            $465,034




                                             19
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 20 of 122 PageID #: 169




       34.    Defendant Harish Manwani (“Manwani”) is and has been a director of the

Company since May 2014. Defendant Manwani is a member of the Board’s HR and

Compensation Committee. Defendant Manwani has extensive experience serving as a director

and in leadership roles of other public companies. Defendant Manwani was the Chief Operating

Officer for Unilever PLC, a leading global consumer products company, from September 2011

to December 2014. He served as Unilever’s President, Asia, Africa, Middle East and Turkey,

which was later extended to include Central and Eastern Europe, from April 2005 to August

2011. He served as Unilever’s President, Home & Personal Care, North America from March

2004 to March 2005. He served as Unilever’s President, Home & Personal Care, Latin America

and as the Chairman of Unilever’s Latin America Advisory Council from April 2001 to February

2004. He served as Unilever’s Senior Vice President, Global Hair and Oral Care from June 2000

to March 2001. He joined Hindustan Unilever Limited as a management trainee in 1976 and

subsequently held various general management positions of increasing responsibilities within

Unilever globally. Defendant Manwani has been a director of Whirlpool Corporation since

August 2011, Nielsen Holdings plc since January 2015, and Gilead Sciences, Inc. since May

2018. He previously served as the Non-Executive Chairman of Hindustan Unilever Limited from

July 2005 to June 2018 and as a director of Pearson plc from October 2013 to May 2018.

According to the Company’s Proxy Statements, during the Relevant Period, Defendant Manwani

received the following compensation for his role in the Company:

                           Year                       Total Compensation

                           2019                             $333,548

                           2018                             $348,981

                           2017                             $330,515

                                              20
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 21 of 122 PageID #: 170




                           2016                              $329,034

                           2015                              $323,011

                           2014                              $199,123


       35.    Defendant Clark Randt (“Randt”) is and has been a director of the Company since

October 2013. Defendant Clark is a member of the Board’s Governance Committee. Defendant

Randt has extensive experience serving as a director of other companies. Defendant Randt has

been a director of Valmont Industries, Inc. since February 2009, a director of the United Parcel

Service, Inc. since August 2010 and a director of Wynn Resorts Ltd. since October 2015.

According to the Company’s Proxy Statements, during the Relevant Period, Defendant Randt

received the following compensation for his role in the Company:

                           Year                        Total Compensation

                           2019                              $331,548

                           2018                              $350,038

                           2017                              $343,015

                           2016                              $368,434

                           2015                              $376,969

                           2014                              $368,378


       36.    Defendant Irene Rosenfeld (“Rosenfeld”) is and has been a director of the

Company since October 2018. Defendant Rosenfeld is a member of the Board’s HR and

Compensation Committee. The Company notes that Defendant Rosenfeld is a “veteran of the

consumer products industry.” Defendant Rosenfeld is the former Chairman and CEO of

Mondelēz International, a global snack food and beverage company. After a 20+ year career at

                                              21
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 22 of 122 PageID #: 171




General Foods and then Kraft Foods, she became Chairman and CEO of Frito-Lay North

America in September 2004. She returned to Kraft Foods in June 2006 as CEO, and then became

Chairman in March 2007. Defendant Rosenfeld has been a director of Conyers Park II

Acquisition Corp. since July 2019. According to the Company’s Proxy Statements, Defendant

Rosenfeld received $437,103 in total compensation for fiscal year 2019.

       37.    Defendant Kornelis Smit (“Smit”) is and has been a director of the Company

since June 2018. Defendant Smit is a member of the Board’s Audit Committee. Defendant Smit

has extensive experience serving as a director and in leadership roles of other public companies,

including experience in the technology field. Defendant Smit serves as a Vice Chairman of

Comcast Corporation. Previously, Defendant Smit served as President of Comcast Cable from

2010 to 2011, and then President and Chief Executive Officer of Comcast Cable from 2011 to

2017. Prior to this, he was at Charter Communications where he served as President and Chief

Executive Officer and a Director from 2005 to 2010. Prior to joining Charter, Defendant Smit

was President of Time Warner’s America Online Access. Defendant Smit was a regional

President with Nabisco, and held several management positions at Pillsbury. Defendant Smit has

held several board positions: Chairman, Vice Chairman, and served on the audit committee of

CableLabs; Chairman of C-SPAN; and Chairman, Treasurer and Secretary of the National Cable

& Telecommunications Association (NCTA). According to the Company’s Proxy Statements,

during the Relevant Period, Defendant Smit received the following in total compensation:

                           Year                        Total Compensation

                            2019                             $363,548

                            2018                             $229,154



                                               22
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 23 of 122 PageID #: 172




       38.     Defendant Anthony Vinciquerra (“Vinciquerra”) is and has been a director of the

Company since July 2015. Defendant Vinciquerra is a member of the Board’s Audit Committee.

Defendant Vinciquerra has extensive experience serving as a director and in leadership roles of

other public companies. Defendant Vinciquerra has been the Chairman and Chief Executive

Officer of Sony Pictures Entertainment Inc. Defendant Vinciquerra was a Senior Advisor to

Texas Pacific Group (TPG) in the Technology, Media and Telecom sectors, where he advised

TPG on acquisitions and operations from September 2011 to June 2017. Defendant Vinciquerra

was Chairman of Fox Networks Group from September 2008 to February 2011, and President

and Chief Executive Officer from June 2002 to February 2011. Defendant Vinciquerra has been

a director of Madison Square Garden Sports Corp. since April 2020. He previously served as a

director of Pandora Media, Inc from March 2016 to June 2017, a director of Motorola Mobility

Holdings, Inc. from January 2011 to May 2012, and a director of DirecTV from September 2013

to July 2015. According to the Company’s Proxy Statements, during the Relevant Period,

Defendant Vinciquerra received the following compensation for his role in the Company:

                           Year                       Total Compensation

                           2019                             $338,548

                           2018                             $366,538

                           2017                             $329,515

                           2016                             $358,034

                           2015                             $142,622


       39.     Defendants McLaughlin, Fields, Henderson, Livermore, Manwani, Mollenkopf,

Randt, Rosenfeld, Smit, and Vinciquerra are collectively referred to herein as the “Director

Defendants.”
                                              23
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 24 of 122 PageID #: 173




       40.     The Director Defendants, along with the Executive Defendants, are collectively

referred to herein as the “Individual Defendants.”



                                Related Party Non-Defendants

       41.     Related Party Non-Defendant Jamie S. Miller (“Miller”) is and has been a

member of the Company’s Board since May 2020. Miller is included solely for the purpose of

demand futility.

IV.    BACKGROUND

       A.      Cellular Standards

       42.     Much like human conversation requires participants to agree on which language

to speak, manufacturers and vendors in the cellular communications industry needed to agree on

a common set of technical standards in order for cell phones, cellular infrastructure, and related

communication technologies from different companies to function and operate. Such common

standards create the necessary technical “language” that enables mobile devices, cellular

networks, and their component parts to communicate with one another. Without a common

technical standard, the cellular network simply could not function.

       43.     To develop a common set of cellular communications standards, participants in

the cellular industry formed standard-setting bodies. A leading standard-setting body for the

cellular communications industry is the European Telecommunications Standards Institute

(“ETSI”). ETSI is composed of more than 800 members from countries across five continents,

including manufacturers, network operators, service and content providers, national

administrations, universities and research bodies, user organizations, and consultancy companies

and partnerships. ETSI has a global perspective, and its standards are accepted throughout the

                                               24
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 25 of 122 PageID #: 174




world, including in the United States. In addition to ETSI, other leading standard-setting bodies

for the telecommunications industry include the Telecommunications Industry Association

(“TIA”), the Cellular Telecommunications Industry Association (“CTIA”), the American

National Standards Institute (“ANSI”), and the Alliance for Telecommunications Industry

Solutions (“ATIS”).

       44.     Practically every participant in the development of communication technologies

for the cellular industry is a member of one or more standard-setting bodies. Members include:

(i) owners of patents underlying the standards, such as Nokia, Ericsson, and Qualcomm; (ii)

chipset manufacturers, such as Intel, MediaTek, and Qualcomm, which make the baseband

processor chipsets that enable cellular phones to communicate with a carrier’s cellular network;

(iii) handset manufacturers, such as Apple, Samsung, and LG, which make the cell phones used

by consumers; and (iv) wireless carriers, such as AT&T, Verizon, Sprint, and T-Mobile, which

operate the mobile wireless systems that allow users to place and receive telephone calls, and

send and receive data on their cell phones.

       45.     Professor Michael A. Carrier is a Distinguished Professor of Law at Rutgers

University and an expert in antitrust and intellectual property matters. He has written more than

90 articles and book chapters on antitrust and intellectual property laws. Professor Carrier’s

scholarship has been cited in opinions of the U.S. Supreme Court, California Supreme Court,

D.C. Circuit, Second Circuit, Third Circuit, Fourth Circuit, district courts, International Trade

Commission, and Federal Trade Commission, as well as in congressional hearings, government

officials’ speeches, and congressional and government agency reports. Professor Carrier has

testified before the U.S. Senate Judiciary Committee (Subcommittee on Antitrust, Competition

Policy and Consumer Rights) and National Academies (Board on Science, Technology, and

                                               25
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 26 of 122 PageID #: 175




Economic Policy), and given talks to the Canadian Competition Bureau, U.S. Department of

Justice, FTC, and state attorneys general. He is a member of the Board of Advisors of the

American Antitrust Institute and is a past chair of the Executive Committee of the Antitrust and

Economic Regulation section of the Association of American Law Schools (AALS). As

Professor Carrier has explained in connection with the Securities Class Action:

       The standards process is vital for products like cellular devices to exist. Without
       such common ‘rules of the road,’ it is hard to see how the industry would survive.
       To put things more practically, without industry standards, your iPhone would not
       be able to connect to multiple wireless networks, play videos compressed with
       particular technologies, or even connect to numerous charging outlets.

       46.     Cellular standards incorporate technology covered by patents owned by various

holders. Such patents are known as “standard-essential patents” or SEPs. All companies that seek

to sell a product, service, or cell phone component that implements the cellular standard

necessarily use the technology claimed in standard-essential patents. As a result, a company

using a standard must obtain a license from the holder of the standard-essential patents to avoid

infringing the patent. Without such a license to these essential patents, the company’s products or

services would infringe, and the patent holder could bring an action to enjoin the infringing

conduct or obtain an award of monetary damages.

       47.     For all of its benefits, standardization presents opportunities for abuse. Among

other things, the holder of the standard-essential patents may abuse its position by: (i) refusing to

license its patents to competitors (thus blocking competitors from using the standard); (ii)

insisting on licensing terms that discriminate in favor of the patent holder’s own downstream

products (thus inducing licensees to purchase downstream products, such as chipsets, that they

otherwise would not purchase); or (iii) demanding supra-competitive license terms beyond the

value of the patent (thus extracting benefits from their patents to which they are not entitled).

                                                 26
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 27 of 122 PageID #: 176




The FTC has explained that “patent holdup” describes the potential that an “SEP holder can use

the leverage it may acquire as a result of the standard setting process to negotiate higher royalty

rates or other favorable terms after the standard is adopted than it could have credibly demanded

beforehand.” 10 Professor Carrier has further explained that “‘patent holdup’ has appropriately

received antitrust attention since it reflects an abuse of the process, allowing a patent-holder to

take advantage of investments made in conformance with a standard that would be rendered

worthless if the implementer were forced to switch to a new technology.”

       B.       The FRAND Commitment

       48.      To safeguard against potential abuses of standardization, standard-setting bodies

require, before adopting a standard, that all members who believe they hold standard-essential

patents first identify and “declare” such patents, and then commit to grant licenses to those

patents on a “fair, reasonable, and nondiscriminatory” basis. This licensing commitment, referred

to as the “FRAND” or “RAND” commitment, is a critical aspect of the standard-setting process.

If a holder of an essential patent refuses to make such a promise, the standard-setting body will

pursue an alternative technology to include as part of the standard. A patent holder that makes

the FRAND commitment promises to license its standard-essential patents to anyone willing to

accept a license, and relinquishes its right to exclude a licensee from the standards-based

technologies.

       49.      The FRAND commitment is an important and necessary check on the patent

holder’s power to use its standard-essential patents to “holdup” implementers of the standard.

Without a FRAND commitment, holders of standard-essential patents would have an easy path

to monopoly profits because, once the standard is adopted, the patent holder could refuse to

10
  Prepared Statement of the FTC Before the U.S. Sen. Jud. Comm. Concerning “Standard
Essential Patent Disputes and Antitrust Law” (July 30, 2013), at 1.
                                               27
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 28 of 122 PageID #: 177




license its essential patents, charge unreasonable or discriminatory terms, or bundle essential

patents with other products, with all implementers of the standard having no choice but to use the

patented standard and purchase the other products. The FRAND commitment is therefore a

critical tool in preventing exploitative and exclusionary practices, and in ensuring that the

standard remains accessible to all who wish to implement it. In exchange for making a FRAND

commitment, the holder of the standard-essential patent receives the opportunity to obtain a

reasonable royalty, as well as the industry’s widespread adoption of a standard incorporating its

patents.

       50.     As Professor Carrier further stated:

       FRAND obligations are essential to the standard-setting process. ‘Ex ante,’ before
       a standard is selected, a patent holder lacks market power. If, at such a time, it
       stated that it would refuse to license its patent, charge excessive or discriminatory
       royalties, or force implementers to license additional, non-standard-essential
       patents or purchase unrelated products, the organizations would quickly drop such
       patented technology from consideration. For that reason, ‘ex post,’ after the
       standard has been adopted, and when the organization is locked into using the
       technology, a patent holder’s attempts to engage in such behaviors constitute an
       abusive exercise of market power that threatens the standard-setting process,
       competitors, and consumers.

       51.     Industry organizations have also emphasized the importance of the FRAND

commitment. For example, ACT, also known as the Association for Competitive Technology, is

an industry group representing 5,000 small and mid-size cellular application developers and

information technology firms. As ACT has explained, “[b]ecause the FRAND promise is

designed to address the competitive problems that can occur with industry collaboration during

the standardization process, the violation of a FRAND promise presents not merely contractual

issues, but also significant competition law concerns.”

       52.     After making a FRAND commitment, the holder of a standard-essential patent is

entitled to seek only a fair, reasonable, and non-discriminatory royalty from an implementer of
                                                28
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 29 of 122 PageID #: 178




the cellular standard. The FRAND commitment includes three basic components relevant to this

matter:

          (a) An obligation to license. A standard-essential patent holder that elects to make a

              FRAND commitment is obligated to offer licenses to any entity that seeks a license.

              Having made the commitment to license on FRAND terms, thereby inducing others

              to adopt the standard, the holder of a standard-essential patent cannot then renege on

              its commitment and decide not to license certain companies. This has been confirmed

              by courts in this Circuit and around the world. The Ninth Circuit has recognized that,

              after making a FRAND promise, a standard-essential patent holder “cannot refuse a

              license to a manufacturer who commits to paying the RAND rate.” 11 As Professor

              Carrier has explained, “a refusal to license, after having made the FRAND

              commitment, is as fundamental a breach of the FRAND licensing promise as can be

              envisioned.”

          (b) An obligation not to discriminate against competitors. Having made a FRAND

              commitment, the holder of the standard-essential patent also cannot discriminate

              when it licenses. Such discrimination occurs when the patent holder refuses to license

              certain categories of licensees (e.g., competitors). The requirement that a patent

              holder not discriminate in licensing helps to prevent standard-essential patent holders

              from squeezing out their competitors.

          (c) An obligation to license standard-essential patents on their own, without

              requiring that a licensee pay for other “bundled” items or products. A holder of

              a standard-essential patent maintains a monopoly over the patent underlying the


11
     Microsoft Corp. v. Motorola, Inc., 795 F.3d 1024, 1031 (9th Cir. 2015).
                                                  29
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 30 of 122 PageID #: 179




             standard. If unchecked, the holder of such a patent could exploit its monopoly by

             bundling a license to its FRAND-committed patent to the purchase of other products,

             which could allow it to charge above-FRAND royalty rates. A standard-essential

             patent holder that links its license to an agreement concerning a separate product is

             said to have “bundled” those two items.

       53.      As Professor Carrier explained, the above three “basic components” lie at the core

of the FRAND obligation:

       First, a FRAND commitment signifies a promise to license, which is directly
       breached by a refusal to license. Second, an obligation of nondiscriminatory
       treatment ensures that all potential implementers can obtain a license on similar
       terms, with an standard-essential patent holder’s ability to pick and choose who
       can receive licenses on varying terms violating such a promise. Third, a FRAND
       commitment is violated by forcing (through refusal “sticks” or rebate “carrots”)
       potential implementers to purchase separate items, which could result in supra-
       competitive royalty rates and which threatens even more severe harms than
       attempts to obtain injunctions.

       54.      Mr. Wei-Fu Hsu, who served as MediaTek’s General Counsel between 2008 and

2016 and the head of its legal department for a dozen years, likewise confirmed that “a basic

component of the FRAND commitment is that a holder of a standard-essential patent must be

prepared to offer a license to the patents, including competitors.” Mr. Hsu explained that this

component of the FRAND obligation is extremely important because, when standard-setting

organizations’ members are choosing between proposals for competing technologies to be

adopted as a standard, the groups rely on a member’s commitment to license its patents, on

FRAND terms, in exchange for their agreement to adopt the technology as a standard.

       55.      Mr. Hsu further clarified why the FRAND commitment is so important from an

industry perspective. “Everybody has to use [the standard essential patents], no exceptions.

Everyone is tied-up to the standard-essential patent holder’s technology. A competitor, in

                                                30
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 31 of 122 PageID #: 180




particular, would be stuck because it would be forced to change its manufacturing process to

comply with the standard, but there would be no way for its products to use the technology

without violating the essential patents.” “For this reason,” Mr. Hsu added, “standard-setting

organizations always remind members making a technical contribution proposal for their

technology to be adopted as standards that the member making the proposal must comply with

its FRAND obligations if its technology is adopted.”

       56.     Qualcomm itself has publicly acknowledged that the FRAND commitment

requires holders of standard-essential patents, such as itself, to broadly license, including to

competitors. As Defendant Rosenberg told the FTC on June 13, 2011, the “foundational goal” of

the standard-setting organizations’ FRAND policy “is availability of licenses necessary to

practice standards” and “[c]ertainly, a patent-holder who gives a FRAND commitment gives up

the right to refuse to license.” 12 Defendant Rosenberg has further acknowledged, when speaking

to Qualcomm investors, that “a decision that we are going to license you and not license you …

would be discriminatory.” 13

       57.     Significantly, as discussed further below, despite its recognition that a refusal to

license its standard-essential patents to competitors would in fact be “discriminatory,”

Qualcomm secretly employed a policy which was exactly that.

V.     NATURE OF THE ACTION

       A.      Qualcomm Makes the FRAND Commitment




12
  Comments of Qualcomm Incorporated to FTC Patent Standards Workshop, Project No. P11-
1204 (June 13, 2011), at 26.
13
  Transcript, “Qualcomm Inc. at Friedman Billings Ramsey Capital Markets Investor
Conference” (Dec. 1, 2009).
                                       31
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 32 of 122 PageID #: 181




       58.     Qualcomm holds patents essential to CDMA and certain follow-on cellular

technologies. Accordingly, beginning in 1985, Qualcomm advocated that cellular industry

participants adopt CDMA and its follow-on technologies as the next cellular standards. Because

Qualcomm held CDMA-related patents, the Company would be able to collect significant

licensing royalties if CDMA were adopted by standard-setting organizations and market

participants as the next cellular standard.

       59.     Qualcomm encouraged members of the standard-setting bodies during open

forum meetings to adopt CDMA as a second generation (“2G”) cellular standard. The industry

was initially hesitant to adopt CDMA as a standard, as many companies had already invested

millions of dollars in technologies using a competing standard, Time Division Multiple Access

(“TDMA”). In addition, industry members expressed reluctance to select CDMA as a standard

because Qualcomm possessed near-total control over the patents underlying the CDMA

technology. Key critics of CDMA included Ericsson and SCS Mobilcom/Telecom (Interdigital),

which submitted technical objections against Qualcomm’s CDMA designs and asserted patent

infringement claims against the Company.

       60.     By 1993, Qualcomm persuaded many standard-setting bodies—including CTIA,

TIA, and others—to adopt CDMA as a new 2G cellular standard. As part of its efforts,

Qualcomm submitted individualized written declarations, some of which were signed by

Defendant Altman, stating that, for each CDMA patent it held, Qualcomm would “license [its]

essential patents for these CDMA standards on a fair and reasonable basis free from unfair

discrimination.”

       61.     After successfully urging the industry’s adoption of CDMA as a 2G standard,

Qualcomm promoted several follow-on standards for adoption as the third generation (“3G”) and

                                              32
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 33 of 122 PageID #: 182




fourth generation (“4G”) cellular standards. In connection with successfully urging standard

bodies to adopt Qualcomm’s technologies, Qualcomm again committed and certified in writing

that “we will offer to license our essential patents for these CDMA standards on a fair,

reasonable and nondiscriminatory basis.” As a result of these repeated and specific assurances to

standard-setting bodies, Qualcomm’s technologies were adopted as 3G and 4G cellular standards

throughout much of the developed world.

       62.    Qualcomm has confirmed these facts to investors, and reiterated its purported

commitment to license on a “fair, reasonable and non-discriminatory basis.” As discussed more

fully below, the Company in its securities filings disseminated to investors specifically

highlighted how Qualcomm had “informed [the standard-setting bodies] that we hold patents that

might be essential” for the cellular standards and “committed to such standards bodies that we

will offer to license our essential patents for these CDMA standards on a fair, reasonable and

non-discriminatory basis.” Qualcomm further assured investors that it, indeed, did offer licenses

to interested companies on terms that are “fair, reasonable and nondiscriminatory.”



       B.     Qualcomm Becomes One of the Most Powerful Technology Companies in the
              World

       63.    Qualcomm went public in 1991. The Company initially struggled to turn a profit.

In its first full year as a public company, Qualcomm reported a $4 million loss. But as the

Company’s CDMA technologies were increasingly adopted as cellular standards, Qualcomm’s

licensing revenues climbed.

       64.    As Qualcomm has acknowledged, the adoption of CDMA as a cellular standard

“open[ed] the door to the global proliferation” of Qualcomm’s digital wireless technology.

CDMA’s adoption as a standard propelled the Company’s revenues, generated millions of
                                         33
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 34 of 122 PageID #: 183




dollars in high-margin royalties from those who wished to implement the CDMA standard, and

caused the Company to realize immense profits. This is because, as the Company has

acknowledged and publicly stated, after the adoption of CDMA and follow-on technologies, any

company “seeking to develop, manufacture and/or sell products that use CDMA-based standards

will require a patent license from us.” 14 Accordingly, in the Company’s first reported annual

results after CDMA was adopted as a standard, Qualcomm recorded a profit of $12 million for

fiscal 1993, after having posted a loss of $4 million the year before.

         65.    In 1999, the selection of Qualcomm’s CDMA and follow-on technology as part of

the worldwide 3G cellular standard added new revenue streams for Qualcomm, and further

entrenched the Company’s dominant position in the industry. After the introduction of the 3G

standard, the Company’s licensing revenues nearly doubled, from approximately $404 million in

fiscal 1999, to over $705 million in fiscal 2000, and Qualcomm’s profits during that time more

than tripled.

         66.    By 2000, Qualcomm had been added to the S&P 500 and the Fortune 500 list,

reflecting the Company’s tremendous growth. Over the next decade-anda-half, as cell phones

and smart phones became ubiquitous, Qualcomm continued to grow its revenues by persuading

additional standard-setting organizations to adopt its wireless technologies as standards. This

earned the Company praise as the “ATM of the wireless world” for its ability to generate a

steady stream of profits in the form of licensing royalties paid for use of its standard-essential

patents. 15

         67.    In addition to licensing its cellular technologies, Qualcomm derives a significant

amount of revenue from the sale of chipsets. Qualcomm began producing chipsets for cellular

14
     Qualcomm Inc. 2012-2016 Forms 10-K.
15
     Dave Mock, The Motley Fool, “Qualcomm: Cash Cow” (Nov. 6, 2003).
                                            34
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 35 of 122 PageID #: 184




phones in 1992. Despite its initial success, Qualcomm was but one of many in a crowded field of

chipset manufacturers. During the first fifteen years that Qualcomm was in the chip business, the

Company faced strong competition from companies located across the United States, Asia, and

Europe. Qualcomm’s chipset competitors included, for example, Texas Instruments, MediaTek,

Broadcom, Freescale, Infineon, Motorola, NEC, and STMicro, among others. These companies

all produced chipsets that were considered competent to perform virtually all of the digital

functions of a cellular phone. And some of these companies produced chipsets that were

considered superior to Qualcomm’s chipsets, in terms of both price and quality.

         68.    This vibrant global chipset market that existed between 1992 and 2007 provided

many alternative options for manufacturers of cell phones and their component parts. The

availability of numerous alternatives to Qualcomm chipsets created intense pricing pressures

across the industry and razor thin margins. For example, in 2005, analysts at Rosetta Group

noted that competitor chipset manufacturers, including Texas Instruments and Freescale, had

produced “custom solutions” in 3G and WCDMA chipsets that were priced “well below” two-

thirds the cost of Qualcomm chipsets. 16 Thus, as of 2006, Texas Instruments held a commanding

42% share of the wireless chipset market, while Qualcomm’s market share hovered in the 18 to

20% range that year and several years prior.

         69.    Beginning in 2008, however, a shift occurred, as Qualcomm’s share of the chipset

market spiked. In 2008, Qualcomm saw its share of the chipset market nearly double from the

year before to 37%. In 2009, analysts at Collins Stewart applauded Qualcomm’s “commanding”

place in the cellular chipset market, noting that “Qualcomm’s technology and commanding




16
     Mona Eraiba, “Qualcomm: Broader Issues Than Inventories” (Apr. 24, 2005).
                                             35
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 36 of 122 PageID #: 185




market position bodes well for its financial performance in 2010 and beyond.” 17 Qualcomm’s

share of the global cellular chipset market continued to climb, achieving a remarkable 66% share

in 2014—two-thirds of the entire worldwide market.

         70.    Qualcomm attributed its remarkable success during this period to, among other

things, its personnel, innovative technologies, and strategic partnerships. For example, during an

analyst conference call on January 2, 2008, Defendant Jacobs claimed that the Company was

able to consistently perform “extremely well” in a challenging environment, stating “[t]hat’s

really attribute[d] to our employees’ focus, perseverance and dedication.” Five years later, at a

May 3, 2013 presentation at Stanford Business School on Qualcomm’s leadership and vision,

Defendant Jacobs underscored the Company’s “fundamental values” of “innovation, execution,

and partnership.” Jacobs claimed that Qualcomm was able to secure a “leadership position” in

the chipset industry by identifying strategic opportunities with companies both large and small

“that will take the newest technology and bring it into the market, drive it very hard and then get

everyone else to follow.” Qualcomm dismissed as “jealousy” any suggestion that its success was

due to factors other than the Company’s superior personnel, technology, and strategic vision. As

Defendant Jacobs commented during an analyst conference on November 19, 2014, “when

you’re successful, there is a lot of scrutiny” whipped up “by competitors who obviously don’t

like the fact that you’re so successful.” 18

         71.    As Qualcomm’s share of the modem chipset market surged, so too did its

revenues from licenses and patent royalties. In just a few years after 2008, Qualcomm became

the global powerhouse in the mobile chipset market, with chipset revenues of over $12 billion


17
     Ashok Kumar, “QCOM positioned for long term growth” (Jan. 7, 2009).
18
     Transcript, “Qualcomm Inc. 2014 Analyst Meeting” (Nov. 19, 2014).

                                                36
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 37 of 122 PageID #: 186




and total revenues approaching $20 billion. By 2012, Qualcomm was the world’s third biggest

semiconductor supplier among all suppliers, not just mobile companies. Market research firm

IHS noted that Qualcomm’s meteoric ascent represented “the biggest increase of any major

semiconductor supplier in recent history.” 19 Once Qualcomm’s cellular technologies were

adopted as industry standards and the Company generated billions of dollars in revenues

attributable to licensing, royalties, and chip-sales, Qualcomm’s market share and stock price

soared, with the Company reaching a market capitalization of more than $137 billion in 2014.

       72.     Significantly, although the size of the modem chipset market has more than

doubled since 2008, virtually all of Qualcomm’s competing chipset manufacturers exited the

market. As reflected in the below chart, between 2008 and 2015, nine of the eleven largest

chipset manufacturers left the market. NXP, Texas Instruments, and Freescale exited in 2008;

NEC, Broadcom, and Ericsson each exited in 2014; and Nvidia and Marvell both left the market

in 2015. And, meanwhile, not a single significant chipset manufacturer has entered the market

since 2008. As a direct result of these companies exiting the industry, Qualcomm’s chipset

revenues increased dramatically, as reflected in the below chart.




19
  Jeff Defilippi, ARM Blogs, “Qualcomm Rides Wireless Wave to Take Third Place in Global
Semiconductor Market in 2012” (Dec. 4, 2012).
                                            37
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 38 of 122 PageID #: 187




       73.     Unknown to investors at the time, and as discussed further below, Qualcomm

achieved and maintained its dominance over competing chipset manufacturers by amending its

licensing policy beginning in 2008. Thereafter, the Company implemented a policy of refusing to

license its standard essential patents to any competing chipset manufacturer, which made it

unworkable for other chipset makers to meaningfully compete. To further stifle any competition,

Qualcomm bundled the terms of its license and chipset agreements, providing handset

manufacturers with royalty relief only if they largely or exclusively purchased Qualcomm

chipsets. These practices—which forced Qualcomm’s competitors out of business and yielded

billions in chipset revenues for Qualcomm—have recently been exposed and resulted in massive

regulatory fines, enforcement actions, and investor losses.

       C.      Qualcomm Assures Investors That It Does Not Discriminate Against
               Competitors

       74.     Not only did Defendants assure the telecommunications industry and the

standard-setting bodies that Qualcomm complied with its FRAND commitment, but they also

made the same representations to investors. Additionally, Defendants further represented to
                                            38
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 39 of 122 PageID #: 188




investors that they “broadly licensed” their standard-essential patents to “everybody,” were “pro-

competitive,” and did not “discriminate.” These assurances were made on numerous occasions,

in myriad investor presentations, and by each of the six Executive Defendants.

       75.       Both before and during the Relevant Period, the Executive Defendants told

investors that the Company licensed on a “non-discriminatory basis,” with licenses to standard-

essential patents offered to any company, including chipset manufacturers. For example,

Defendant Altman stated during investor presentations in the lead-up to the Relevant Period that

“[w]e have never refused to license our essential patent to any company to supply chips” and

“we have never refused to license our WCDMA essential patents to any company.” Defendant

Davidson likewise told investors that “[w]e will license anyone who wants to go and have a

license in CDMA,” which supposedly was “the hallmark of that licensing program.” He

emphasized at a later investor conference that “we don’t shut anybody out” and “[w]e’ll license

anyone who is willing to enter into the terms of our agreement.” And Qualcomm specifically

emphasized in its annual reports filed with the SEC and signed by Defendant Jacobs in the build-

up to the Relevant Period that:

             •   “We license our CDMA intellectual property to the competitors of our
                 QCT segment to support the deployment of CDMA-based systems”;

             •   “[W]e have made licenses to our essential CDMA patents available to
                 competitors of our QCT segment”; and

             •   “As part of our strategy to generate licensing revenues and support
                 worldwide adoption of our CDMA technology, we license to other
                 companies, including the competitors of our QCT segment.”

       76.       During multiple investor presentations prior to the Relevant Period, Qualcomm’s

top executives further represented how they had “made a decision and made it very early that

Qualcomm would be in the business of licensing and enabling as many companies as possible to

                                                39
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 40 of 122 PageID #: 189




produce products under its patent portfolio,” with its licensees including “[o]ther chip

manufacturers that do compete with Qualcomm in the chip market for wireless telephones.” 20

       77.     Defendants specifically acknowledged that a refusal to license to competitor chip

manufacturers would violate the Company’s stated commitment to license on a non-

discriminatory basis. For example, Defendant Rosenberg told the FTC that once a patent holder

(such as Qualcomm) commits to license on a fair, reasonable, and non-discriminatory basis, it

“gives up the right to refuse to license.” 21 Defendant Davidson acknowledged the same when he

assured investors prior to the Relevant Period that “[w]e don’t make a decision that we are going

to license you and not license you because that would be discriminatory.” 22

       78.     Qualcomm and the Executive Defendants have acknowledged their awareness of

the Company’s licensing and business model. For example, Defendant Altman, the Company’s

long-time President and head of its licensing unit for a half decade, was recognized by

Qualcomm as the “chief architect of the Company’s licensing business model.” Altman, by his

own account, was “an active participant in essentially every major transaction in which the

company has taken part.” 23 Defendant Aberle, who succeeded Altman as the head of

Qualcomm’s licensing group, was similarly recognized by the Company as having, “[f]or well

over a decade, play[ed] a leading role in structuring and negotiating key license agreements with


20
  Transcript, “Qualcomm Inc. Licensing/IPR Overview Conference Call & Webcast” (June 21,
2006).
21
  Donald Rosenberg, Comments of Qualcomm Inc. to FTC Patent Standards Workshop (June
13, 2011).
22
    Transcript, “Qualcomm Inc. at Friedman Billings Ramsey Capital Markets Investor
Conference” (Dec. 1, 2009).
23
   Press Release, “Qualcomm Announces Leadership Change and Promotions” (Oct. 4, 2011);
Transcript, “Qualcomm Inc. Stockholders Meeting” (Mar. 8, 2005).

                                               40
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 41 of 122 PageID #: 190




Qualcomm’s licensees.” 24 Defendant Rosenberg was also deeply immersed in the Company’s

negotiations with licensees and chipset manufacturers and has acknowledged his role in the

Company’s negotiations, stating that “[w]e try to negotiate all the time. That’s what we do.”25

And for their parts, Defendants Mollenkopf and Jacobs, the Company’s current and former CEO,

respectively, each signed Qualcomm’s SEC filings during the Relevant Period that purported to

describe the Company’s licensing policies. They also frequently met with regulators and

appeared before regulatory bodies to discuss Qualcomm’s licensing model and made repeated,

specific assurances to investors and analysts on the subject.

         79.    Defendants proceeded to tell investors during the Relevant Period that Qualcomm

licensed its standard-essential patents to any company and on a non-discriminatory basis. For

example, in its annual reports filed with the SEC and disseminated to investors in late 2012 and

2013, Qualcomm represented that it licensed its standard-essential patents to all “interested

companies on terms that are fair, reasonable and non-discriminatory.” Defendants echoed these

representations during investor conferences, interviews, and press releases, assuring investors

that Qualcomm continued to operate its licensing model consistent with how “we have done that

for 30 years”—namely, licensing to all companies and on a basis that was “fair, reasonable and

non-discriminate.” 26

         80.    Defendants bolstered these representations when touting the Company’s

“licensing program,” which purportedly “broadly licensed” to all industry participants and was

“pro-competitive.” Each of Qualcomm’s quarterly reports filed with the SEC stressed that the


24
    Website biography, Qualcomm Inc., Leadership: Derek                K.   Aberle,   President,
https://www.qualcomm.com/company/about/leadership/derek-aberle.
25
     Transcript, “Qualcomm Inc. Annual Shareholders Meeting” (Mar. 8, 2016).
26
     Lisa Wang, Taipei Times, “Qualcomm defends licensing fees” (June 24, 2016).
                                              41
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 42 of 122 PageID #: 191




Company’s licensing model “promot[ed] a highly competitive ... wireless industry” and

“enabl[ed] new, highly cost-effective competitors to their products.” Defendants made yet

additional representations during Relevant Period interviews and investor conferences that

further led investors to believe that Qualcomm licensed its standard-essential patents to all

industry players on a non-discriminatory basis. For example:

             •   Defendant Altman, when questioned about how “this licensing model has

                 worked,” responded that Qualcomm made its patents “available to the industry

                 through our licensing program”; 27

             •   Defendant Aberle told investors that, “when you think about Qualcomm … once

                 we solve [technological problems], we don’t keep the technology to ourselves:

                 our business model is to share that technology through licensing”; 28

             •   Defendant Rosenberg assured investors during the Relevant Period that

                 “Qualcomm’s business model – broadly licensing our technology and reinvesting

                 in R&D – is enabling the success of many other companies in the wireless value

                 chain”; 29

             •   Defendant Jacobs, when he spoke to investors, similarly highlighted that “one of

                 the things that we’ve really focused on was making sure that we license

                 broadly”; 30


27
  Mike Freeman, San Diego Union Tribune, “Qualcomm’s Altman talks technology licensing”
(Nov. 22, 2013).
28
     2016 Shanghai Forum – Keynote Speech (Dec. 6, 2016).
29
   Intan Hamdan-Livramento, WIPO, “The Evolution of Technology Markets: Separating Fact
from Fiction” (Apr. 2012).
30
     Transcript, “Qualcomm Annual Shareholder Meeting” (Mar. 5, 2013).
                                              42
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 43 of 122 PageID #: 192




               •   Defendant Davidson, in his public interviews, also touted Qualcomm’s purported

                   “broad” licensing program, stating that Qualcomm “created this unique business

                   model of not holding our patents to ourselves to advantage our own products, but

                   creating a product of them and broadly licensing them on a pro-active basis”; 31

                   and

               •   Defendant Mollenkopf further assured investors that “we figured out that the right

                   business model was to actually focus on licensing the inventions, essentially

                   through the standards bodies so that the entire market could play.” 32

         81.       Significantly, Defendants continued to assure investors that Qualcomm

maintained its “pro-competitive” model of “broadly licensing” to the entire industry even after

regulators raised concerns that Qualcomm was, in reality, refusing to offer licenses to

competitors. For example, on November 17, 2015, Qualcomm issued a press release in response

to the KFTC Case Examiner’s Report, which stated that Qualcomm suppressed market

competition by excluding competitors. In its press release, Qualcomm quieted investors’

concerns about the Case Examiner’s Report with assurances that “the allegations and conclusions

contained in the [KFTC Report] are not supported by the facts,” further stating that Qualcomm’s

“patent licensing practices, which we and other patent owners have maintained for almost two

decades [are] pro-competitive.” Again on January 17, 2017, immediately after the FTC leveled

its enforcement action, Qualcomm shot back with a press release in which Defendant Rosenberg

assured the investing market that, contrary to the FTC’s assertions, Qualcomm engaged in



31
  Power Talk, “The Current State and Future of Mobile with Qualcomm’s Bill Davidson” (Feb.
18, 2017).
32
     Burns and Mollenkopf at the 12th SIEPR Economic Summit (Mar. 17, 2015).
                                               43
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 44 of 122 PageID #: 193




“broad-based licensing of [its standard essential patents] on fair, reasonable and non-

discriminatory terms.”

         82.     The market trusted Defendants’ repeated representations during the Relevant

Period and highlighted Qualcomm’s “licensing model”—including its willingness to license to

competitors—as a reason to buy its stock. For example, Forbes, in a March 23, 2012 article on

Qualcomm, emphasized how Qualcomm “also licenses out its 3G technology to other chipset

manufacturers that wish to sell CDMA-based chipsets to mobile manufacturers.” Analysts at

Barron’s, in their November 25, 2013 report on Qualcomm, also emphasized how the Company,

“[i]n addition to manufacturing its own chips, licenses its technology to other chipmakers, which

provides a lucrative royalty stream.” Analysts at Trefis, in their September 27, 2013 report on

Qualcomm, similarly noted how “Qualcomm licenses CDMA technology to other chipset

manufacturers that wish to sell CDMA-based chipsets to mobile manufacturers.” 33 Likewise,

Forbes, in its November 6, 2014 article on the Company, lauded Qualcomm’s stock as a “big

winner” and explained how the Company did not keep its standard-essential patents to itself, but

rather “licens[ed] this technology to other chip makers.” 34 Accordingly, when suggestions arose

that the Company might not license to competitors, analysts, including BMO Capital Markets,

found that the allegations “don’t make sense,” as Qualcomm supposedly does not “decline[] to

issue licenses to chipset suppliers” and does not “prohibit[] these deals” with competitor

chipmakers. 35


33
  See also, e.g., International Teletimes, “Qualcomm’s got the mobile device market nailed”
(“Qualcomm also licenses out its 3G technology to other chipset manufacturers that wish to sell
CDMA-based chipsets to mobile manufacturers”) (Jan. 23, 2012).
34
     Forbes, “Is Qualcomm’s Business Model and Stock at Risk?” (Nov. 6, 2014).
35
     BMO Capital Markets, “Qualcomm: More Detail on China IPR Issues” (Aug. 14, 2014).
                                           44
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 45 of 122 PageID #: 194




       83.    Unknown to investors at the time, Defendants’ representations about the

Company’s “broad” licensing model and specific denials of anti-competitive conduct were false,

misleading and omitted material facts. As discussed further below, Defendants modified

Qualcomm’s basic licensing policy by 2008 and, after that point, refused to license Qualcomm’s

standard-essential patents to competitor chipmakers. This undisclosed policy change, aimed at

stifling competition, violated the Company’s oft-repeated commitment to license on a “fair,

reasonable and nondiscriminatory basis” and, now revealed, has resulted in a near-billion dollar

fine and antitrust enforcement worldwide.

       D.     Qualcomm Assures Investors That It Does Not Bundle Its Licensing and
              Chip-Sale Agreements

       84.    Qualcomm also told investors that it kept the negotiations and terms of its license

and chipset agreements separate—i.e., that it did not “bundle.” These representations were

critical to investors because, as discussed above, bundling the terms of its agreements violated

Qualcomm’s commitment to the standard-setting bodies to license on a fair, reasonable, and

nondiscriminatory basis, and exposed the Company to regulatory actions and civil litigation.

       85.    For years, investors sought assurances from Qualcomm and its senior

management that the Company did not engage in the practice of bundling, but rather that it kept

separate the terms of its license and chipset agreements. For example, in an earnings conference

call prior to the Relevant Period, a J.P. Morgan analyst asked Defendant Altman whether, “in all

of your royalties … and your agreements that you sign with everyone, are they all pretty much

done at hand’s length from QCT [i.e., the Company’s chip business] irrespective of whether they

[i.e., the licensees] actually purchas[e] chips from you.” On this subject, Defendant Altman

represented that—consistent with the Company’s commitment to the standard-setting bodies—

the Company’s license agreements “absolutely [] are done without QCT’s [i.e., the chipset
                                          45
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 46 of 122 PageID #: 195




division’s] involvement. It’s a QTL business unit [i.e., the licensing division] that is responsible

for that.” 36

         86.    Throughout the Relevant Period, Defendants continued to represent to investors

that Qualcomm did not bundle the negotiations and terms of its license and chipset agreements,

as any such bundling would violate its commitment to license on a fair and non-discriminatory

basis. For example, on November 27, 2012, Defendant Aberle spoke at the Credit Suisse

Technology Conference in Scottsdale, Arizona, during which he specifically reassured investors:

         And within the Company, we tend to keep the licensing and the chip business
         very separate. Obviously, our view is that companies need a license if they are
         doing 3G or 4G devices, sort of irrespective of whose chip they use. And we try to
         keep that separated from whether they are using a QRD or a Qualcomm chip, and
         we don’t bundle those together.

         87.    A few months later, Qualcomm’s executives once again unequivocally stated to

investors that the Company did not bundle the terms or negotiations of its license and chip

agreements. In particular, on February 25, 2013, Defendants Mollenkopf, Aberle, and Jacobs

made an investor presentation at the GSM Association Mobile World Congress. When

questioned by an analyst about the Company’s chip and licensing businesses, Defendant

Mollenkopf responded: “Well, they are really separate businesses. I mean we have been very

clear that we keep those two things separate – separate propositions to the customer. So, really

two different things.”

         88.    Analysts and investors took comfort in these representations. Accordingly, when

rumors developed that Qualcomm might be bundling the terms of its license and chip

agreements, analysts likewise dismissed these rumors as fiction. On August 14, 2014, for

example, BMO Capital Markets issued an analyst report that concluded that, in light of the


36
     Transcript, “Q3 FY 2005 Qualcomm Inc. Earnings Conference Call” (July 20, 2005).
                                              46
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 47 of 122 PageID #: 196




Company’s years of assurances, “[w]e do not believe that QCOM bundles chip-sales with patent

deals,” and adding that Qualcomm has “operated its two businesses independently, as we

understand it.” 37 In a later report, the same analysts echoed that, based on the Company’s

representations, “[w]e do not think the company engages in this anticompetitive practice [of

bundling].” 38

         89.     But as analysts and investors would ultimately learn, they did not “understand it”

correctly: Defendants’ assurances that the Company did not bundle were untrue, misleading, and

omitted material facts. Government regulators and others have exposed that Qualcomm did, in

fact, bundle the negotiations and terms of its license and chipset agreements. Specifically, as

discussed further below, the Company provided extensive royalty relief to handset

manufacturers, including its largest customer Apple, if they agreed to purchase all or most of

their chipsets from Qualcomm—and not a competitor.

         E.      Unknown to Investors During the Relevant Period, Qualcomm Refused to
                 License Competitors and Bundled the Terms of Its License and Chip
                 Agreements

         90.     The KFTC found, and Qualcomm has now admitted, that the Company and its

executives refused to offer licenses to their standard-essential patents to competitor chipset

manufacturers. It has also been revealed that Qualcomm, contrary to its Relevant Period

representations, bundled the terms and negotiations of its standard-essential patent licenses with

its chipset agreements. These undisclosed practices, which contradicted Qualcomm’s express

public statements to investors, have been confirmed through numerous sources, including



37
     BMO Capital Markets, “Qualcomm: More Detail on China IPR Issues” (Aug. 14, 2014).
38
  BMO Capital Markets, “Qualcomm: Does a Split Make Sense? Outlook and Model Before the
Call” (July 21, 2015).
                                         47
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 48 of 122 PageID #: 197




regulators and industry participants, and have resulted in a regulatory fine of nearly $1 billion

and multiple, ongoing enforcement actions and regulatory investigations across the globe.

                 1.     KFTC: Qualcomm Refused to License Competitors

           91.   Beginning in August 2014, the KFTC conducted a non-public investigation into

allegations of anti-competitive conduct by Qualcomm. The KFTC is held in high regard for its

antitrust enforcement investigations. For example, the Department of Justice (“DOJ”) has

publicly praised KFTC for having “done an outstanding job in becoming a leader in the

promotion of sound competition law and policy, not only in Asia, but throughout the world.” 39

The DOJ has further recognized that the “KFTC has shown itself to be a valued partner in efforts

to strengthen international cooperation in the competition area,” and explained that the “U.S.-

Korea bilateral antitrust relationship is a strong one, based on a firm tradition of cooperation on

both enforcement and policy matters.” 40 And in September 2015, the DOJ and FTC highlighted

“the day-to-day working relationship we already enjoy with the KFTC” and entered into an

agreement of cooperation reflecting the FTC’s “interest in continuing and strengthening [its]

relationship [with the KFTC] in the years to come.” 41

           92.   The KFTC’s investigation of Qualcomm’s anti-competitive practices included on-

site visits, review of electronic and hard-copy files, as well as written surveys and interviews of

relevant witnesses and experts. In conducting its investigation, the KFTC adhered to the strict

criteria set forth in its Guidelines, including the requirement that “[t]he concerned parties are


39
  The Korean Fair Trade Comm’n and the Int’l Competition Network, 2004 WL 5267573 (Apr.
20, 2014).
40
     Id.
41
 FTC Press Release, “Federal Trade Commission and Department of Justice Sign Antitrust
Memorandum of Understanding with Korea Fair Trade Commission” (Sept. 8, 2015).
                                          48
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 49 of 122 PageID #: 198




given opportunities to fully voice their opinions.” Among other things, the KFTC held seven full

commission hearings in connection with the Qualcomm investigation. Industry participants from

across the globe participated in the commission hearings, including Qualcomm (US), Apple

(US), Ericsson (Sweden), Huawei (China), Intel (US), LG (Korea), Nvidia (US), MediaTek

(Taiwan), and Samsung (Korea).

        93.     After completing its thorough investigation, the KFTC issued a Case Examiner’s

Report that contained more than 400 pages of investigatory findings, and exceeded 3,200 pages

including annexes. The Case Examiner’s Report found that Qualcomm suppressed market

competition by excluding competitors. The KFTC provided Qualcomm with the Examiner’s

Report on November 17, 2015, and gave the Company nearly fourteen months to review and

respond to the KFTC’s initial findings, which it did during numerous non-public hearings.

        94.     On January 20, 2017, the KFTC issued its 146-page Final Decision and Order and

a summary of its Order. 42 The KFTC’s primary finding was that, “[n]ot withstanding requests

from rival modem chipset makers, Qualcomm refused or restricted the licensing of mobile

communications SEPs (Standard-Essential Patents) that are essential in manufacturing and

selling the chipsets in market.” 43

        95.     As Professor Carrier has detailed, the KFTC deliberation process was extremely

thorough: “[t]he KFTC issued a comprehensive and thoughtful 146-page opinion that cited legal

opinions and enforcement actions from the U.S. and Europe and that resulted from a thorough

investigation that included seven full-commission oral hearings and cooperation from industry

42
   KFTC Final Decision and Order, Decision No. 2017-0-25 (Jan. 20, 2017). All quotations of
the Final Decision contained herein, which originally appeared in Korean, were translated by
certified professional translators.
43
   Korea Fair Trade Commission, “KFTC imposes sanctions against Qualcomm’s abuse of SEPs
of mobile communications” (Dec. 28, 2016), at 1.
                                             49
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 50 of 122 PageID #: 199




participants in Korea (Samsung and LG) and around the world (Apple, Intel, Nvidia, MediaTek,

Huawei).”

       96.      As detailed in the KFTC’s Final Decision and Order, Qualcomm historically

executed license agreements to its standard-essential patents to competitor chipset

manufacturers. By 2008, however, the Company “established a business policy [that] amend[ed]

[its] licensing policy.” After 2008, Qualcomm “refused to execute license agreements with

competing modem chipset manufacturers even if they requested the licensing of cellular

standard-essential patents that are essential for the manufacture, sale, and use of modem

chipsets.” Confronted with the KFTC’s evidence, Qualcomm “admitted” that it, indeed, had

changed its licensing policies by 2008 and refused to license competing chipset manufacturers

throughout the Relevant Period.

       97.      In its Decision and Order, the KFTC documented many specific instances in

which Qualcomm refused to offer a license to rival chipset manufacturers. The specific examples

identified by KFTC, and the underlying facts, include the following:

       (a) MediaTek is a manufacturer of chipsets, whose ability to compete has been severely

             undermined by Qualcomm’s refusal to offer chipmakers a license to the Company’s

             standard-essential patents. 44 In 2008, MediaTek requested that Qualcomm enter into a

             licensing agreement for Qualcomm’s standard-essential patents relating to the

             WCDMA technologies. Qualcomm refused to make such an offer, and MediaTek was

             forced to accept, instead, a non-license arrangement. MediaTek soon discovered,


44
   MediaTek has been identified as “Company A” in the 2017 KFTC Final Decision. As with
“Company A,” MediaTek (i) was one of only a small number of companies in the 2G GSM chip
business prior to 2008; (ii) began 3G GSM operations in 2009-2010; (iii) entered into a non-
license arrangement with Qualcomm in 2009; and (iv) amended its agreement with Qualcomm in
2013.
                                            50
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 51 of 122 PageID #: 200




        however, that it “was impossible to fairly compete” without an actual license to

        Qualcomm’s patents essential to the WCDMA technologies.

     (b) Unable to compete without a license, MediaTek made “repeated requests” to

        Qualcomm in 2012 that it offer MediaTek a license agreement to its standard-

        essential patents. Qualcomm “again refused.” In late 2012, MediaTek sent a letter to

        Qualcomm that cited the “unfair terms and conditions” in the parties’ non-license

        arrangement and requested that the parties “enter into a license agreement under

        which [MediaTek] would pay royalties.” Five months later, in early 2013, Qualcomm

        Vice President and Legal Counsel, Fabian Gonell, responded that Qualcomm “did not

        agree to enter into any license agreement with [Mediatek].”

     (c) MediaTek again tried to obtain a license from Qualcomm in 2013, writing to

        Qualcomm and noting “the failure of [Qualcomm] to respond to [MediaTek]’s

        request to propose licensing terms and conditions and FRAND royalties” and

        “repeat[ing] its request [that Qualcomm] propose royalty rates and licensing terms

        and conditions.” In its response, Qualcomm “repeatedly refus[ed] [MediaTek’s]

        request to propose specific licensing terms and conditions and royalty rates,”

        prompting MediaTek to write Qualcomm again to remind it “that [it] must enter into

        license agreements with those who have agreed to the FRAND terms with respect to

        standard-essential patents.” MediaTek again specifically requested that Qualcomm

        “propose FRAND licensing terms and conditions.” However, Qualcomm again

        responded that it had “no duty to grant a license” and would not negotiate a license

        agreement with MediaTek.



                                           51
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 52 of 122 PageID #: 201




       (d) Samsung also attempted to manufacture chipsets for sale, but was thwarted in its

          attempt by Qualcomm’s refusal to license its standard-essential patents to chipset

          manufacturers. 45 On or about June 29, 2011, Samsung requested that Qualcomm offer

          it a license to the Company’s essential patents. Qualcomm refused Samsung’s

          request, “without any room for negotiations.” Samsung soon recognized, however,

          that it was critical to obtain a license agreement from Qualcomm in order to maintain

          a “business [in] modem chipset sales.” Indeed, when Samsung’s modem chipset

          business division attempted to contact handset manufacturers to promote the sale of

          its chipsets, the handset manufacturers were reluctant to buy Samsung’s chipsets

          because it had not obtained a license from Qualcomm to the essential patents.

          Accordingly, in 2012, Samsung again requested from Qualcomm a license to the

          standard-essential patents, but that request was similarly rejected. Due to Samsung’s

          inability to obtain a license to the standardessential patents, Samsung “has not been

          able to initiate the business for sale of its modem chipset to handset manufacturers

          other than itself.”

       (e) Intel also tried to manufacture chipsets for sale, but Qualcomm’s refusal to grant it a

          license to the standard-essential patents long prevented it from doing so. 46 In 2009,

          Intel requested from Qualcomm a license in order to manufacture and sell modem

          chipsets. The parties held two sets of negotiations in 2009, during which Qualcomm


45
   Samsung has been identified as “Company B” in the 2017 KFTC Final Decision. As with
“Company B,” Samsung (i) is the only company that operates as both an OEM and a chipset
manufacturer; and (ii) entered into a licensing agreement in 1993 with Qualcomm that blocked
Samsung from selling to other OEMs.
46
   Intel has been identified as “Company C” in the 2017 KFTC Final Decision. As with
“Company C,” Intel (i) is a chip company; and (ii) acquired a modem chipset manufacturer in
2011 (Infineon) that possessed an SEP licensing agreement.
                                                 52
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 53 of 122 PageID #: 202




             would “not chang[e] its stance that [Qualcomm] could not grant a license to their

             patents for [Intel’s] modem chipsets.” As a result, the negotiations were unsuccessful.

       (f) Via Technologies also attempted to enter the chipset manufacturing market, but was

             prevented from doing so by Qualcomm’s anticompetitive behavior. 47 In early 2012,

             Via Technologies requested a license from Qualcomm for the patents essential to use

             its WCDMA standard. Qualcomm refused. Via Technologies then sent Qualcomm a

             written “request that [Qualcomm] comply with the FRAND commitment.” As Via

             Technologies explained, Qualcomm’s proposed, non-license arrangement “did not

             actually grant any rights to the standard-essential patents” to Via Technologies.

             Despite Via Technologies’ repeated requests, Qualcomm continued to refuse to offer

             a license. As a result, Via Technologies has been unable to enter into the WCDMA-

             based modem chipset market.

       (g) The KFTC further found that competitor chipset manufacturers made additional

             requests to Qualcomm for a license to its standard-essential patents, which Qualcomm

             also rejected. “Firmly following their business policy, [Qualcomm and its executives]

             refused to license their SEPs to modem chipset manufacturers.” Due to this business

             policy, “no licensing agreement was entered into between [Qualcomm] and modem

             chipset manufacturers in order to manufacture and sell modem chipsets.”

       98.      The above facts identified above were not disputed and, in fact, “consistently

admitted by the [Qualcomm] Respondents from the investigation stage,” which began in August

2014, “through the deliberation” of the KFTC proceedings, which concluded in December 2016.

47
  Via Technologies has been identified as “Company D” in the 2017 KFTC Final Decision. As
with “Company D,” Via Technologies (i) is a chip company; (ii) obtained a CDMA 2000 license
with Qualcomm based on its acquisition of LSI Logic’s CDMA division; and (iii) was unable to
enter successfully the WCDMAbased modem chipset market after 2012.
                                             53
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 54 of 122 PageID #: 203




Professor Carrier agreed that, “[a]ccepting the KFTC’s factual findings, Qualcomm violated

FRAND by refusing to license to competitors.”

       99.     As the KFTC further discovered, Qualcomm’s refusal to license the standard-

essential patents to other chipset makers has stifled competition. Unable to obtain a license from

Qualcomm, “competing chipset makers are subject to patent infringement attacks when they sell

their chipsets to handset makers that have not entered in license agreements or that have disputes

with Qualcomm.” This makes it “difficult for the competing chipset makers [to] actively

explor[e] markets as they can sell their products only to handset makers that have signed a

license agreement with Qualcomm.” In addition, “Qualcomm’s practice of refusing to license to

competing chipset companies has limited the competitors’ customers and has created a structure

in which Qualcomm can intervene in the transactions between the competitors and their

respective customers.”

       100.    In refusing to license to competitors, the KFTC found that Qualcomm acted with

“anti-competitive intent or purpose” and violated the anti-competitive laws. The evidence

detailed in the Order reflected that Qualcomm “had the intention to restrict the competition and

they were aware of it.” The KFTC fined Qualcomm nearly a billion dollars and also enjoined it

from refusing to offer licenses to chipset competitors going forward.

               2.     FTC: Qualcomm Refused to License Competitors and
                      Bundled Licenses and Chipset Deals

       101.    Beginning in September 2014, the FTC launched a rigorous two-and-a-half-year,

non-public investigation into Qualcomm’s anti-competitive business practices. The FTC has

broad resources available to conduct its investigations and employed those resources in

connection with its investigation of Qualcomm. Among other things, prior to bringing its


                                                54
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 55 of 122 PageID #: 204




enforcement action, the FTC issued civil investigative demands for documents and took non-

public testimony from several witnesses.

       102.    The FTC brings an enforcement action in federal court to correct a company’s

anti-competitive practices only “when it has ‘reason to believe’ that the law has been or is being

violated and it appears to the Commission that a proceeding is in the public interest.” 48 After

completing its exhaustive investigation, the FTC determined that it “has ‘reason to believe’ that

the law has been or is being violated” by Qualcomm and filed an enforcement action on January

17, 2017, based on, among other things, Qualcomm having “consistently refused to license its

cellular standard essential patents to its competitors, in violation of Qualcomm’s FRAND

commitments.” 49 Consistent with the KFTC’s findings, the FTC stated, based on its thorough

investigation, that Qualcomm had refused to offer standard-essential patent licenses to

competitor chip manufacturers, including Intel, MediaTek, and Samsung. By refusing to offer

licenses to chipset manufacturers, Qualcomm “bolster[ed] its ability to maintain elevated

royalties and other unreasonable license terms.” 50

       103.    The FTC further identified how the Company offered customers “royalty relief”

conditioned on their purchasing chipsets exclusively from Qualcomm. In other words,

Qualcomm bundled its licenses to the standard-essential patents to the customers’ agreement to

buy Qualcomm chipsets. This use of “incentive payments helps Qualcomm ‘close the gap’ with




48
   FTC Press Release, “FTC Charges Qualcomm With Monopolizing Key Semiconductor Device
Used in Cell Phones” (Jan. 17, 2017).
49
   FTC Complaint, No. 5:17-cv-00220-LHK (N.D. Cal. Jan. 17, 2017), ECF No. 1.
50
   The anti-competitive practices in the FTC’s enforcement action were identified through its
extensive investigation and confirmed by Lead Counsel’s independent investigation, including,
among other things, interviews of Qualcomm’s former employees and current and former
employees of Qualcomm’s customers and competitors.
                                                55
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 56 of 122 PageID #: 205




customers that resist license terms that they regard as unreasonable,” and allows Qualcomm to

“maintain high royalties on handsets that use competitors’ baseband processors.”

       104.    The FTC described in detail how Qualcomm entered into a series of agreements

with Apple, its largest customer, in which it conditioned billions of dollars of “royalty relief”

payments on Apple’s agreement to purchase Qualcomm chipsets. These agreements included:

           •   2007 Qualcomm-Apple Agreement: Through the parties’ 2007 agreement,
               Qualcomm effectively prohibited Apple from using the prospective fourth
               generation cellular standard WiMax, which was being promoted by Intel, one of
               Qualcomm’s competitors at the time. Qualcomm was able to deter Apple from
               using its competitor’s standard by including in the 2007 agreement a provision
               that conditioned CDMA royalty relief payments on Apple’s agreement not to sell
               or license handsets that implemented the WiMax standard.

           •   2011 Qualcomm-Apple Agreement: Qualcomm extracted additional
               anticompetitive concessions in its 2011 agreement with Apple, which were aimed
               at further deterring Apple from using Qualcomm’s competitors’ chipsets. Apple’s
               agreement with Qualcomm required Apple to forfeit all royalty relief payments if,
               at any point between 2011 and 2016, Apple introduced a new handset that
               contained a competitor’s chipset. 51

           •   2013 Qualcomm-Apple Agreement: Qualcomm continued to bundle its standard-
               essential patent licensing and chipset sales through its 2013 agreement with
               Apple, in which Qualcomm agreed to make substantial, annual payments to Apple
               in 2013, 2014, 2015, and 2016 that were expressly tied to Apple’s agreement to
               purchase exclusively from Qualcomm all of its chipsets for new iPad or iPhone
               models. The 2013 Agreement again contained a forfeiture provision under which
               Apple would forfeit all royalty relief payments and could be required to refund all
               past payments if it ever used a competitor’s chipset. The 2013 Agreement further
               provided that Apple would forfeit all future royalty relief payments and could be
               required to refund past payments if Apple either initiated or induced others to
               initiate an action challenging Qualcomm’s licensing as unfair, unreasonable, or
               discriminatory.

       105.    The FTC’s enforcement action against Qualcomm is ongoing. On June 26, 2017,

the District Court for the Northern District of California denied Qualcomm’s motion to dismiss

51
  On December 8, 2015, the European Commission announced its “preliminary conclusion that
[Qualcomm] illegally paid a major customer for exclusively using Qualcomm chipsets” since
2011. In its January 20, 2017 filing in this District, Apple identified itself as the “major
customer.”
                                                  56
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 57 of 122 PageID #: 206




the enforcement action. In finding that the FTC stated an antitrust claim, the Court agreed that

“Qualcomm had an antitrust duty to license its FRAND-encumbered SEPs to its competitors,”

and “Qualcomm’s refusal to deal with its rivals, in violation of its FRAND commitment, was

motivated by ‘anti-competitive malice.’” The Court further found that the FTC had adequately

stated “that Qualcomm’s exclusive dealing arrangements with Apple violated the Sherman Act.”

              3.      Industry Participants: Qualcomm Refused to License
                      Competitors and Bundled Licenses and Chipset Deals

       106.   Major industry participants have further confirmed that Qualcomm refused to

offer licenses to its competitors and drove out competition by bundling the terms of its licenses

and chipset-sale agreements.

       107.   Mr. Wei-Fu Hsu served in the role of General Counsel for MediaTek between

September 2008 and his retirement in August 2016. Prior to that time, between 2004 and

September 2008, he was the chief legal officer of MediaTek, in charge of all MediaTek legal

matters, and reported directly to the CEO and Chairman. Before joining MediaTek, Mr. Hsu

practiced law at several large international law firms, including Jones Day, Bingham

McCutchen, Hogan & Hartson (now Hogan Lovells), and Fulbright & Jaworski (now Norton

Rose Fulbright), and was a senior circuit design engineer at National Semiconductor

Corporation. Mr. Hsu was named among the top 100 most influential and innovative in-house

counsels in the Asia Pacific by Legal 500, and was named the 2015 IAM Strategy 300 by the

IAM magazine. The Financial Times named Mr. Hsu among the Asia-Pacific Innovative General

Counsels in 2015. Mr. Hsu also won the Silver Award 2016 of the Best Asian & South Pacific

Legal Department from the International Legal Alliance. Mr. Hsu received his B.S.E.E. from

National Cheng Kung University, M.S.E.E. from San Jose State University, and J.D. from


                                               57
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 58 of 122 PageID #: 207




University of Washington. Mr. Hsu is licensed to practice law in Washington and California, as

well as before the United States Patent and Trademark Office.

       108.    As MediaTek’s general counsel, Mr. Hsu was personally involved in MediaTek’s

negotiations with Qualcomm before and during the Relevant Period. Over that period, MediaTek

repeatedly requested, and was consistently denied, a license for Qualcomm’s standard-essential

patents for WCDMA and other mobile communications technologies. Mr. Hsu explained that,

during the Relevant Period, Qualcomm “refused to license any of [its] patents to MediaTek” or,

to his knowledge, any other chipset manufacturer.

       109.    Consistent with the KFTC’s findings, Mr. Hsu explained that Qualcomm also

earned higher profits by licensing exclusively to handset manufacturers. Mr. Hsu stated that

Qualcomm “can collect a lot more money from a phone maker than a chipmaker.” By licensing

to handset makers, and not chipset manufacturers, Qualcomm “can charge [a royalty rate] based

on the full price of the phone,” rather than the price of the chip. Based on his knowledge of

industry practice through his 25 years of experience, Mr. Hsu explained that, to his knowledge,

Qualcomm is the only chipmaker in the cellular industry that has a policy of refusing to license

its standard-essential patents to other chipmakers.

       110.    Again consistent with the KFTC’s findings, Mr. Hsu further explained how

MediaTek attempted to obtain a license to Qualcomm’s standard-essential patents for many

years, beginning in approximately 2008. The first set of negotiations between MediaTek and

Qualcomm lasted more than a year, and included senior executives in the Company’s QTL

division. As the most senior member of MediaTek’s legal team, Mr. Hsu led the negotiations and

played an active and direct role in MediaTek’s efforts to obtain a license to Qualcomm’s

standard-essential patents. Mr. Hsu stated that he participated in “regular meetings every two to

                                                58
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 59 of 122 PageID #: 208




three weeks” with the Qualcomm QTL executives. During those negotiations, Qualcomm said, in

words or substance, “We are not going to license you.”

       111.    In late 2012, Mr. Hsu sent a letter to Qualcomm that specifically requested that

the parties negotiate a license agreement. The letter “specifically demand[ed] patent license

negotiations,” Mr. Hsu explained. Qualcomm waited several months to respond to Mr. Hsu’s

letter. Eventually, however, Qualcomm responded, and the parties started in early 2013 to

negotiate a new arrangement. Mr. Hsu stated that during the beginning of the parties’

negotiations “we did raise this request for a license several times.” Qualcomm, however, refused

to offer a license, insisting upon another, more limited, type of arrangement.

       112.    Additionally, Mr. Hsu explained that Qualcomm also curbed competition by

providing its chipset customers with royalty relief if they largely or exclusively purchased

Qualcomm chipsets, rather than MediaTek’s or another competitor’s chipsets. Mr. Hsu

described, consistent with the FTC, how Qualcomm agreed to reduce customer royalty rates if

the customers purchased their chipsets from Qualcomm, rather than other chipset manufacturers.

As Mr. Hsu explained, these were “secrets in the industry.”

       113.    Mr. Hsu confirmed that he heard from multiple companies during the 2012 to

2013 timeframe, including Huawei, ZTE, and certain other handset manufacturers, about the

incentive concept—that if they wanted a royalty reduction, they had to buy Qualcomm chips.

Mr. Hsu explained that, through its bundling of chip sales and the terms of its license

agreements, Qualcomm would “use rebates as bait for more cooperation with customers.” As Mr.

Hsu further stated, “[i]t’s how they are so successful: they are basically wielding their dominant

power in chips, and also wielding dominant power in the essential IP portfolios to gain additional

advantages in their business practice.”

                                                59
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 60 of 122 PageID #: 209




       114.    After reviewing the KFTC’s order, Mr. Hsu confirmed that KFTC’s findings

related to MediaTek were correct and consistent with his best recollection.

                      a.        Motorola

       115.    Qualcomm’s refusal to license to its competitors was further corroborated by a

senior, former in-house Motorola commercial lawyer from at least January 2014 through the end

of 2015 who was personally involved in Motorola’s license negotiations with Qualcomm. The

Motorola lawyer participated in dozens of meetings with Qualcomm, with regular interactions

with Fabian Gonell and other interactions with his superior, Defendant Aberle, when a matter

would escalate to his level. As the Motorola lawyer explained, “[a]ny document that was

negotiated with Qualcomm” from at least January 2014 through the end of 2015 “I was pretty

much the one negotiating it.”

       116.    When the former senior Motorola lawyer was questioned whether Motorola was

aware that Qualcomm did not license to competing chipset makers, the Motorola lawyer said,

“Yes, definitely. MediaTek, Intel – we tried to work with all of them, but you always had to

come back to Qualcomm, because [Qualcomm’s refusal to license to competitors] kept anybody

else from developing in that space, so we never really had viable options.” The former Motorola

lawyer “kn[e]w Intel tried many times” to obtain a license to Qualcomm’s essential patents and

spoke to Intel about it, with Intel confirming that “Qualcomm refused to license to them.” The

Motorola lawyer spoke to about five different people at Intel about this issue, including a senior

in-house lawyer in Intel’s Patent and Standards group throughout the Relevant Period.

       117.    The former Motorola lawyer, whose responsibilities included negotiating with

Qualcomm, explained how Motorola complained to Qualcomm “constantly” about its refusal to

license to competitor chipmakers. “Our CEO would meet with them and tell them we were sick

                                               60
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 61 of 122 PageID #: 210




of how they were doing things,” the Motorola lawyer explained. The Motorola lawyer recalled

that “we had many escalation meetings with [Defendant] Mollenkopf,” and that Motorola’s then-

CEO complained to Qualcomm’s CEO at the time, Defendant Mollenkopf, about the Company’s

refusal to license to chipset competitors. The Motorola lawyer attended many meetings with

Qualcomm during its negotiations with Motorola and was generally involved in the preparation

of Motorola’s presentation materials for highlevel executive meetings with Qualcomm. As the

Motorola lawyer explained, in its “quarterly business reviews” used during the high-level

executive meetings during 2014 through the end of 2015, Motorola included a list of “our

grievances” that usually included a reference to Qualcomm’s refusal to license to competitors.

The Motorola lawyer believes that, in addition to Defendant Mollenkopf, Defendant Aberle also

attended the meetings during which these presentation materials were provided.

                      b.      Samsung

       118.    Samsung has also publicly confirmed that Qualcomm refused its requests to grant

it a license due its status as a competitor chip manufacturer. On May 12, 2017, Samsung filed an

amicus brief in California federal court in support of the FTC’s enforcement action against

Qualcomm. In it, Samsung stated that it had “ongoing firsthand experience with the impact of

Qualcomm’s conduct on chipset competitors.” Samsung explained that it manufactured its own

line of chipsets (called the “Exynos chipsets”), which Samsung sought to sell to third parties. But

as Samsung explained, “[d]espite having requested a license from Qualcomm, Samsung cannot

sell licensed Exynos chipsets to non-Samsung entities because Qualcomm has refused to license

Samsung to make and sell licensed chipsets.” Samsung further stated that Qualcomm has

“acknowledge[d] this policy of refusing to license potential competitors.” Samsung concluded



                                                61
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 62 of 122 PageID #: 211




that it “has directly experienced, and been directly harmed by, [Qualcomm’s] exclusionary

conduct.”

                       c.     Intel

       119.    Intel has also publicly confirmed that Qualcomm refused its requests for a license

due its status as a competitor chip manufacturer. On May 12, 2017, Intel submitted an amicus

brief in support of the FTC’s federal lawsuit against Qualcomm. In it, Intel explained that, “[a]s a

competitor in the premium cellular chipset market, Intel has seen firsthand the harm caused by

the anti-competitive conduct described in the FTC’s complaint.” As Intel explained, “for years

Qualcomm has maintained an interlocking web of abusive patent and commercial practices that

subverts competition on the merits. These practices have coerced mobile-phone manufacturers

… into purchasing the chipsets they need from Qualcomm and Qualcomm alone.” Intel further

stated that “[t]he FTC’s allegations of anti-competitive conduct reflect the reality that Intel has

experienced in the marketplace.” Specifically, Intel confirmed that Qualcomm has “refuse[d] to

license [to] competitors,” including Intel. As Intel explained, “[b]y refusing to license [to]

competitors and by coercing customers into exclusivity deals, Qualcomm fences other chipset

manufacturers out of the market.”

       120.    Apple designs and manufactures mobile devices and is Qualcomm’s single largest

chipset customer, singlehandedly comprising 30% of Qualcomm’s total earnings. Over the past

few years, Apple has privately warned Qualcomm, including Defendant Aberle, that Qualcomm

has improperly set “royalties based on an illegal manipulation of the market for cellular enabled

chips.” As Mr. Bruce Sewell, Senior Vice President and General Counsel of Apple, recounted to

Defendant Rosenberg in correspondence, Apple cautioned Qualcomm and Defendant Aberle “at



                                                62
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 63 of 122 PageID #: 212




various times in the past few years” that it would stop remitting royalties to Qualcomm due its

anti-competitive misconduct. As Mr. Sewell wrote:

       As you may have already heard from our contract manufacturers, Apple has not
       remitted funds to those contract manufacturers for royalty payments for the
       quarter ending March 31, 2017. This should come as no surprise to Qualcomm.
       Derek [Aberle] and I have discussed this eventuality at various times in the past
       few years. Qualcomm’s refusal to license on a fair, reasonable, non-
       discriminatory basis is harming not only Apple, but our contract manufacturers,
       other chipset companies and the wider industry. We believe Qualcomm is
       charging the contract manufacturers, who in turn pass back to Apple and its
       customers, royalties based on an illegal manipulation of the market for cellular
       enabled chips…. Qualcomm’s refusal to meet its FRAND commitments and its
       insistence on taxing our innovation is both illegal and anticompetitive. We cannot
       support this behavior. 52

       121.   Qualcomm’s bundling of the terms of its licensing and chipset agreements was

also documented in Apple’s January 20, 2017 filing in this District, and subsequent amendment

(the “Apple Complaint”), as well as its May 19, 2017 Particulars of Claim in the High Court of

Justice in London, England. 53 Therein, Apple explained, consistent with the FTC, that

Qualcomm’s January 8, 2007 agreement with Apple, titled the “Marketing Incentive

Agreement,” prohibited Apple from marketing wireless devices using the WiMAX standard,

which was the prospective 4G standard endorsed by Qualcomm’s rival chip manufacturer, Intel.

In exchange for its acceptance of this agreement not to use the standard used for Intel’s chips,

Apple received a reduced royalty rate from Qualcomm.

       122.   Apple also publicly confirmed, consistent with the FTC, that its February 11,

2011 agreement with Qualcomm, titled the “Transition Agreement,” provides Apple with royalty

52
  Letter from B. Sewell to D. Rosenberg, dated April 25, 2017.
53
  Apple and its counsel confirmed that they stand by the factual statements and allegations in
their amended complaint against Qualcomm filed in this District, which was the product of their
investigation and review of underlying documents in Apple’s files. In addition, Apple’s
Particulars of Claim, filed on May 19, 2017, which contains the same factual assertions relevant
here, was supported by a “Statement of Truth,” in which Apple and its counsel verified that
“believes that the facts stated in this Particulars of Claim are true.”
                                                   63
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 64 of 122 PageID #: 213




relief on CDMA-standard iPhones so long as Apple exclusively uses Qualcomm’s chipsets. As

Apple has now explained, since 2011 “Qualcomm has conditioned billions of dollars in rebates

on exclusivity or de facto exclusivity from Apple.” The “sole purpose of these [rebate] payments

was to reduce Apple’s royalty burden in exchange for exclusivity.” Apple has further publicly

acknowledged, again consistent with the FTC, that Qualcomm, under its January 1, 2013

amendment to the Transition Agreement, makes royalty relief payments to Apple that are

conditioned on Apple’s exclusive use of Qualcomm chipsets, as opposed to a competitor’s

chipsets.

       123.   Apple has further claimed that, in January 2013, it entered into a Business

Cooperation and Patent Agreement (the “BCPA”) with Qualcomm that provided additional

royalty incentives to Apple. These incentive payments are expressly provided for in Sections 7

and 8 of the BCPA and require Qualcomm to make quarterly, lump-sum payments to Apple that

effectively reduce Apple’s per-device royalty payment for each iPhone and iPad sold between

2013 and 2016. In the second paragraph of Section 7 of the BCPA, Qualcomm conditioned these

royalty relief payments on Apple’s agreement not to initiate or induce any legal action that,

among other things, “claims that Qualcomm failed to offer a license to its SEPs on FRAND

terms.” As Apple has publicly explained: “[I]n restraining Apple from initiating action or

bringing concerns to law enforcement, Qualcomm conditioned billions of dollars on Apple’s

silence before courts and regulators about Qualcomm’s business practices.”

       124.   Apple received quarterly royalty relief payments from Qualcomm under the

BCPA from 2013 through mid-2016 totaling billions of dollars. Beginning in mid-September

2016, however, Qualcomm refused to make any additional royalty relief payments to Apple

because Apple had provided damaging testimony to the KFTC that helped expose certain of

                                              64
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 65 of 122 PageID #: 214




Qualcomm’s anti-competitive licensing practices. Qualcomm specifically told Apple that it

“‘will not make any further BCP Payments to Apple,’” including the nearly $1 billion in royalty

relief presently owed, due to “‘legal issues’” regarding Apple’s interactions with the KFTC and

other anticompetition agencies.

       125.    Furthermore, Qualcomm eventually proposed to pay Apple the nearly $1 billion

in royalty relief owed if, according to Apple, it would “recant[] its true and, in many cases,

sworn testimony before government agencies and instead g[i]ve false testimony favorable to

Qualcomm.” Indeed, Qualcomm sent Apple a letter on December 2, 2016, in which Qualcomm

specifically conditioned payment of the nearly $1 billion in royalty relief owed to Apple upon

Apple’s agreement to “‘publicly and specifically retract and correct’” statements Apple made to

regulatory agencies concerning Qualcomm’s anti-competitive practices.

       126.    A former senior member of Apple’s Patent Licensing & Strategy department

during the Relevant Period until June 2015, whose responsibilities included directing Apple’s

strategies for negotiations and technology transactions, has confirmed that he read the Apple

Complaint, and that the allegations therein are consistent with what he knew from his tenure at

Apple. He explained that it was known at Apple that Qualcomm had a royalty rate that is

“exorbitant” for the license itself, but that there were ways for a customer to offset that through a

chipset deal with Qualcomm. He explained that everybody who had a deal with Qualcomm on a

substantial level had to navigate this structure that Qualcomm “imposed” on the industry,

continuing:

       I do say imposed because you either needed the chips or needed a patent license,
       and if you needed chips you needed both. So it was like everyone had to deal with
       it on one level or another. And the fact that Qualcomm could reap more for patent
       licenses from people who weren’t buying chips or weren’t willing to do squirrely
       things with them, that wasn’t right under FRAND.

                                                 65
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 66 of 122 PageID #: 215




       127.    According to the former senior member of Apple’s Patent Licensing & Strategy,

there were various “structures” and “mechanisms” by which Qualcomm provided royalty rebates

tied to chipset purchases. The former senior member of Apple’s Patent Licensing & Strategy

explained that “[y]ou can structure the deal so that you pay some amount for chips, but if you

buy ‘x’ number of chips over so many years, Qualcomm will give you something else and that

will offset what you have to pay for the license.” The former senior member of Apple’s Patent

Licensing & Strategy department noted that there may be “complexities to the transaction,”

including whether it’s called a “royalty rebate” or by “some other name,” but “I’ve never heard

anyone in the industry suggest that the purpose of that was anything other than ‘Jesus, we’re not

going to pay ‘x’ amount for this license – we got to find another way to effectively have it not

cost us that much.”

                       d.     Qualcomm

       128.    A former Qualcomm Vice President of Technology, who worked at the Company

in various positions for over twenty years, including through the start of the Relevant Period until

August 2015, had experience working with QCT Finance, as well as identifying customers and

having them sign up for Qualcomm’s chipsets, and was senior enough at Qualcomm to observe

its general licensing practices. 54 He explained that, when making chipset agreements with

customers, “there was always a QTL component that would act in the background.” He also


54
  The former Vice President of Technology held multiple, high-level positions at Qualcomm
during his over twenty years with the Company, which included over ten years as a Vice
President. In his last role, from September 2014 through August 2015, he was a Vice President
of Technology of Qualcomm Atheros. In addition, between 2009 and 2011, he was the Vice
President of Engineering of AST located in San Diego, which was part of QCT, the chip
division. In that role, he identified synergies between cost constraints, customer needs, and
QCT’s next generation solution and also worked with design, engineering and finance teams to
enable them to meet customer targets on costs. Also in that role, he led negotiations with U.S.
and international network carriers.
                                                   66
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 67 of 122 PageID #: 216




explained that QTL, in fact, “had to” be involved. “If we were discussing some rebate or

something, QTL was there.”

       129.    The former Qualcomm Vice President of Technology further explained: “If

Qualcomm made a sale to a customer who took the complete chipset, and the volume is huge,

then there are incentives saying, ‘If you use our QCT chipsets, our complete solution, then the

licensing agreement will be different, and there will be some rebates you have when you reach a

milestone.’ Compared to, if you don’t use our chipset…” The milestone could be purchase

volume or purchases over a certain length of time. When asked about who was involved in these

negotiations and discussions, he said, “There is a whole QTL licensing team, along with [QCT]

Finance, that goes and tries to negotiate the price of the chipset with customers. It’s not fixed.

Based on volume, you get discounts. Based on technology, you get discounts.”

       130.    The former Vice President of Technology explained that the proposal to the

customer was, “Take our chipset and later on there would be some kind of rebate or something

applied if the complete solution [chipset plus licensing] is applied.” He said, “One portion of the

business is chipsets; the other portion is royalty after the chipset gets sold.” But he added, “It’s

tied together.” He explained, “QCT Finance also needs to make sure there are conditions created

so that chipset sales are incentivized for newer technologies, so Qualcomm can get more

royalties.”

       F.      Regulators and Investors Respond to Qualcomm’s Anti-Competitive
               Conduct

       131.    Defendants’ anti-competitive conduct—their refusal to license competitors and

their bundling of licenses and chipset agreements—has been exposed through the revelation of a

series of regulatory investigations and findings around the world, an enforcement action by the


                                                67
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 68 of 122 PageID #: 217




FTC, and a multi-billion dollar action by Qualcomm’s largest customer. These revelations have

also caused substantial losses for Qualcomm’s investors.

         132.   First, on November 17, 2015, Qualcomm announced that the KFTC had issued its

Case Examiner’s Report. The Case Examiner’s Report stated that Qualcomm suppressed market

competition by excluding competitors. In response to the news, Qualcomm’s stock price fell by

9.4% in a single trading day. As Investor’s Business Daily recounted that day, “[s]hares of

wireless chip giant Qualcomm (QCOM) plunged 9.4% to $48, its lowest point in more than 4

years, after S. Korea’s Fair Trade Commission said the San Diego-based company violated local

competition laws with its patent licensing practices.” 55 On November 20, 2015, Forbes similarly

stated that the news “had sent investors panicking and the company’s stock dropped 10% -- the

lowest it’s been in the past four years.” 56 Analysts at Bernstein Research stated that the

“allegations in the report are troubling.... The Case Examiner’s report sheds some troubling light

on the details of the complaint.” 57

         133.   Second, on December 8, 2015, it was announced that both the Taiwan FTC and

European Commission had taken regulatory action against Qualcomm. Specifically, Qualcomm

revealed that the Taiwan FTC requested information from the Company and initiated an

investigation into whether the Company’s patent licensing arrangements violate the Taiwan Fair




55
     Investor’s Business Daily, “S. Korea Accuses Qualcomm” (Nov. 17, 2015).
56
  Aaron Tilley, Forbes, “Qualcomm’s Biggest Profit Engine Faces More Pressure” (Nov. 20,
2015).
57
    U-Jin Lee, TheStreet.com, “Qualcomm (QCOM) Stock Hammered, South Korea Alleges
Illegal Patent Licensing Practices” (Nov. 18, 2015).

                                               68
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 69 of 122 PageID #: 218




Trade Act. 58 The Taiwanese authorities also notified Qualcomm that they were looking into

whether “the Company violated a FRAND licensing commitment by declining to grant licenses

to chipset makers” and “the Company provided royalty rebates to certain companies in exchange

for their exclusive use of the Company’s chipsets.” 59 Also on December 8, 2015, the European

Commission announced that it had informed Qualcomm of its preliminary finding that the

Company illegally compensated a major customer, later identified as Apple, in exchange for its

exclusive use of Qualcomm chips, thus violating European Union antitrust laws.

         134.   In response to these revelations, Qualcomm’s stock price sank further, declining

an additional $2.67 per share. Discussing the Taiwan FTC and European Commission

investigations and findings, analysts at The Motley Fool stated that “Qualcomm investors

recently received a double dose of bad news.” 60

         135.   Third, on December 27, 2016, the KFTC further exposed Qualcomm’s

misconduct when it confirmed the Case Examiner’s findings and issued an $853 million fine

against Qualcomm. The fine was the single largest fine ever administered by a Korean regulator,

and one of the largest fines ever administered against a cellular telecommunications company by

any governmental authority. The KFTC also ordered Qualcomm, going forward, to offer

competitor chipmakers licenses in accordance with the Company’s FRAND commitment. The

misconduct identified by the KFTC, and discussed above, stunned industry participants, further


58
   The Taiwan FTC investigates and enforces Taiwan’s competition laws, and initiates an
investigation when it believes that the Taiwan Fair Trade Act has been violated. As part of its
investigation, the Taiwan FTC sent a letter to Qualcomm inquiring into the Company’s patent
licensing arrangements.
59
     Qualcomm Inc., SEC Form 10-Q dated April 19, 2017.
60
  Leo Sun, The Motley Food, “Qualcomm Inc. Faces More Antitrust Challenges in Europe and
Taiwan” (Dec. 12, 2015).
                                          69
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 70 of 122 PageID #: 219




devaluing Qualcomm’s stock. For example, the publication Patent Progress issued a report

describing how:

         The Korean Fair Trade Commission (‘KFTC’) has just taken extreme action
         against Qualcomm for anti-competitive practices. The KFTC fined Qualcomm
         about $850 million and ordered it to change the way it licenses its standard-
         essential patents. Why did the KFTC do this?

         Well, Qualcomm breaks its commitments to standard setting organizations,
         strong-arms its customers into giving free cross-licenses, and blocks competitors
         from entering its chip market. 61

The report further highlighted how the KFTC found facts “show[ing] a deliberate (and

successful) attempt to monopolize the CDMA chip market using its CDMA-essential patents.”

The report continued that “Qualcomm refuses to license other chip manufacturers” because

“[a]pparently, Qualcomm determined that it would be difficult to remain profitable in the CDMA

market if it did license other chip manufacturers.”

         136.   Fourth, on January 17, 2017, the FTC filed an enforcement action based on,

among other things, Qualcomm’s “refusal to license standard-essential patents to competitors”

and its demanding “exclusivity from Apple in exchange for reduced patent royalties.” In

response to these revelations, Qualcomm’s stock price sank further, declining an additional $2.48

per share. As The Street reported that day, “[t]he news sent Qualcomm shares sharply lower by

4% to $64.19 on Tuesday on fears of damage to its lucrative business model.” 62 Analysts at

Seeking Alpha similarly stated that Qualcomm “lost roughly $20bn in market cap in just a few

days after the announcement.... In our discussion with analysts and legal experts, Qualcomm’s




61
     Matt Levy, Patent Progress, “KFTC Takes Action Against Qualcomm” (Jan. 5, 2017).
62
     Annie Palmer, TheStreet, “The FTC Rocks Qualcomm” (Jan. 17, 2017).

                                                70
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 71 of 122 PageID #: 220




licensing business model and potentially a portion of QCT is perceived to be in jeopardy.” 63

Analysts at The Motley Fool likewise commented that “Qualcomm brushed off these

accusations, but the stock’s performance following the news shows that investors don’t share the

same confidence.” 64

       137.   Finally, Qualcomm’s anti-competitive conduct was further exposed through a

major lawsuit by Qualcomm’s largest customer, Apple. On January 20, 2017, Apple initiated a

federal court action against Qualcomm, which further detailed the Company’s abuses of

monopolistic power through its refusal to license competitors and its exclusivity contracts that

prohibited Apple from purchasing chips from competitors. In addition, the action disclosed that

Qualcomm owed Apple over a billion dollars in royalty relief rebates, which Qualcomm

withheld in response to Apple’s testimony to the KFTC. On the same day it filed its lawsuit,

Apple issued the following statements:

       Qualcomm built its business on older, legacy, standards but reinforces its
       dominance through exclusionary tactics and excessive royalties. Despite being
       just one of over a dozen companies who contributed to basic cellular standards,
       Qualcomm insists on charging Apple at least five times more in payments than all
       the other cellular patent licensors we have agreements with combined.

       To protect this business scheme Qualcomm has taken increasingly radical steps,
       most recently withholding nearly $1B in payments from Apple as retaliation for
       responding truthfully to law enforcement agencies investigating them. 65

       138.   The news of Apple’s revelations further surprised investors, with the financial

press reporting that investors were “spooked.” 66 Analysts at Bernstein Research responded,


63
  CDM Capital, Seeking Alpha, “Qualcomm: A Cheap Stock In An Expensive Market” (Apr.
11, 2017).
64
   Timothy Green, The Motley Fool, “Qualcomm Reports Sluggish Growth as Lawsuits Loom”
(Jan. 26, 2017).
65
   Susan Decker, Alex Webb, Ian King, Bloomberg, “Apple Sues Qualcomm Over Patent
Royalties in Antitrust Case” (Jan. 20, 2017).
                                              71
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 72 of 122 PageID #: 221




downgrading Qualcomm’s stock and warning investors to “[e]xpect overhang from what appears

to be an all-out attack on the business model from both regulators and largest customers [which]

will remain for quite some time.” 67 Following the revelations contained in the Apple action,

Qualcomm’s stock price plummeted over 12% on particularly high trading volume.

       139.   With each of these revelations, investors lost billions of dollars in market value.

In total, investors suffered over $32 billion in market capitalization losses as a result of the

disclosures discussed above.

VI.    DEFENDANTS’ FALSE AND MISLEADING STATEMENTS AND OMISSIONS

       140.   Defendants materially false and misleading statements during the Relevant Period

included, among other things:

       (i) Defendants represented to investors that Qualcomm made its standard essential patents
       “available to the industry through its licensing program” on a “non-discriminatory” basis
       when, in reality, Qualcomm refused to license competitor chipmakers;

       (ii)    Defendants represented to investors that Qualcomm’s “patent licensing practices”
       had been “maintained for almost two decades” when, in reality, Qualcomm materially
       altered its licensing practices in 2008, creating significant business and regulatory risks;

       (iii) Defendants represented to investors that Qualcomm’s “patent licensing practices”
       had been “maintained for almost two decades” when, in reality, Qualcomm materially
       altered its licensing practices in 2008, creating significant business and regulatory risks;

       (iv)    Defendants represented to investors that Qualcomm adopted a “procompetitive”
       licensing model that “facilitated competition” when, in reality, Qualcomm instituted a
       business model and implemented a set of licensing policies that stifled and blocked
       competition, enabling it to achieve market dominance.

       141.   Defendants also omitted material facts when speaking to investors during the

Relevant Period including, among other things, that Qualcomm: (i) refused to license to


66
   Aaron Pressman, Fortune, “Qualcomm Blasts Apple Over Alleged Chip Manipulations” (Apr.
10, 2017).
67
   Tiernan Ray, Barron’s, “Qualcomm Plunges: Bad News When Your Top Customer Sues You,
Says Bernstein” (Jan. 23, 2017).
                                            72
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 73 of 122 PageID #: 222




competitor chipmakers, including MediaTek, Samsung, Intel, and Via Technologies; (ii) bundled

the terms of its chipset and license agreements by, among other things, providing handset

manufacturers royalty relief conditioned on their exclusive use of Qualcomm chips; and (iii)

amended its licensing policies in 2008 by refusing to license to competitors.

       142.    During 2012, Qualcomm issued three quarterly reports with the SEC on Form 10-

Q, each of which was signed by Defendant Jacobs. These quarterly reports, which were filed on

February 1, April 18, and July 18, 2012, touted “the benefits of our business model and our

extensive technology investments in promoting a highly competitive … wireless industry” and

“the success of our business model in enabling new, highly cost-effective competitors to their

products.”

       143.    The above statements identified were false and misleading when made. Far from

“promoting a highly competitive … wireless industry” and “enabling new, highly cost-effective

competitors to their products,” Qualcomm has refused to license competitors its patents essential

to the cellular standard. The above statements also omitted material facts when made, including

that: (i) Qualcomm maintains a policy by which it refuses to license the standard-essential

patents to competitor chipset manufacturers; (ii) Qualcomm has, in accordance with its revised

policy, consistently refused to license its standard essential patents to competitor chipmakers,

including MediaTek, Samsung, Intel, Via Technologies, and others; and (iii) Qualcomm stifled

competition by bundling the terms of its chipset and license agreements, conditioning royalty

relief on customer’s exclusive use of Qualcomm chipsets.

       144.    On April 11, 2012, Defendant Rosenberg was quoted in an article entitled “The

Evolution of Technology Markets: Separating Fact from Fiction.” In the article, Defendant

Rosenberg touted, and purported to describe, “Qualcomm’s business model.” Specifically, the

                                                73
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 74 of 122 PageID #: 223




article quoted Defendant Rosenberg as stating “Qualcomm’s business model—broadly licensing

our technology and reinvesting in R&D—is enabling the success of many other companies in the

wireless value chain.”

       145.    Defendant Rosenberg’s statement above was false and misleading when made.

Contrary to Defendant Rosenberg’s representation that the “Qualcomm business model” was to

“broadly license [its] technology,” Qualcomm refused to license its technology to an entire

segment of the industry— namely, its competitor chipset manufacturers. The statement identified

above also omitted material facts when made, including that: (i) Qualcomm revised its licensing

model in 2008 and, after that point, maintained a policy that refuses to license the standard-

essential patents to competitor chipset manufacturers; and (ii) Qualcomm has, in accordance with

its revised policy, consistently refused to license its standard-essential patents to competitor

chipmakers, including MediaTek, Samsung, Intel, Via Technologies, and others.

       146.    On April 26, 2012, Qualcomm presented at a House Hearing before the

Subcommittee on Intellectual Property, Competition and the Internet of the Committee on the

Judiciary House of Representatives. During its prepared remarks during an open session,

Qualcomm, through Sean Murphy, Vice President and Counsel of International Government

Affairs, stated that “Qualcomm’s business model concentrates on two key areas,” one of which

was that “we broadly license our portfolio of U.S. and foreign patents to virtually every

manufacturer in the mobile industry.” 68


68
   Sean Murphy was Qualcomm’s Vice President and Counsel of International Government
Affairs throughout the Relevant Period. In this role, he “manage[d] a range of international
public policy issues for Qualcomm, including intellectual property, international trade, and
innovation policy.” Murphy left Qualcomm in May 2017. Throughout the Relevant Period,
Murphy spoke on behalf of Qualcomm numerous times, holding himself out as someone with
intimate knowledge about the Company’s business practices. Murphy testified before the U.S.
Congress on Qualcomm’s behalf at least three times during the Relevant Period.
                                              74
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 75 of 122 PageID #: 224




       147.    The above statement was materially false and misleading when made. Rather than

“broadly license [its] portfolio of U.S. and foreign patents to virtually every manufacturer in the

mobile industry,” Qualcomm refused to license its patents to an entire segment of the industry—

namely, its competitor chipset manufacturers. The above statement also omitted material facts

when made, including that: (i) Qualcomm maintained a policy by which it refused to license the

standard-essential patents to competitor chipset manufacturers; and (ii) Qualcomm has, in

accordance with its revised policy, consistently refused to license its standard-essential patents to

competitor chipmakers, including MediaTek, Samsung, Intel, Via Technologies, and others.

       148.    On November 7, 2012, Qualcomm filed its annual report with the SEC for the

fiscal year 2012 (“2012 Form 10-K”), which was signed by Defendant Jacobs. In the 2012 Form

10-K, Qualcomm stated that it had “committed to [the] standards bodies that we will offer to

license our essential patents for these CDMA standards on a fair and reasonable basis free from

unfair discrimination.” Qualcomm further represented that “[w]e have licensed or otherwise

provided rights to use our patented technologies to interested companies on terms that are fair,

reasonable and free from unfair discrimination.”

       149.    The above statements were materially false and misleading when made.

Qualcomm has not “licensed or otherwise provided rights to use [its] patented technologies to

interested companies on terms that are fair, reasonable and free from unfair discrimination.”

Rather, the Company has discriminated against, and refused to license its standard-essential

patents to, competitor chipset manufacturers, as well as discriminated against licensees by

providing royalty relief to customers who agreed to purchase exclusively Qualcomm chipsets.

The above statements also omitted material facts when made, including that: (i) Qualcomm

maintains a policy in which it refuses to license the standard-essential patents to competitor

                                                 75
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 76 of 122 PageID #: 225




chipset manufacturers; (ii) Qualcomm has, in accordance with its revised policy, consistently

refused to license its standard-essential patents to competitor chipmakers, including MediaTek,

Samsung, Intel, Via Technologies, and others; and (iii) Qualcomm, in licensing its essential

patents, has discriminated against and provided unfavorable terms to customers that did not

purchase chipsets exclusively from Qualcomm.

       150.    Qualcomm’s 2012 Form 10-K also purported to describe the Company’s

contribution to “Competition,” claiming that “[w]e have facilitated competition in the wireless

communications industry by licensing and enabling a large number of manufacturers.” This

statement was false, misleading, and omitted material facts. Far from “facilitat[ing]

competition,” Qualcomm stifled competition in the cellular communications industry, and did so

by, among other things, refusing to license to chipset manufacturers its patents essential to the

wireless standards, as well as by bundling the terms of its license and chip-sale agreements based

on whether the customer would purchase exclusively Qualcomm chipsets.

       151.    Qualcomm’s 2012 Form 10-K also touted, and purported to describe, the

Company’s licensing strategy, stating that “[o]ur strategy to make our patented technologies

broadly available has been a catalyst for industry growth, helping to enable a wide range of

companies offering a broad array of wireless products and features while driving down average

and low-end selling prices for 3G handsets and other wireless devices.” This statement was

materially false and misleading when made. Rather than “make [its] patented technologies

broadly available,” Qualcomm refused to license its technology to an entire segment of the

industry—namely, its competitor chipset manufacturers. This statement also omitted material

facts when made, including that: (i) Qualcomm maintained a policy by which it refused to

license the standard-essential patents to competitor chipset manufacturers; and (ii) Qualcomm

                                               76
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 77 of 122 PageID #: 226




has, in accordance with its revised policy, consistently refused to license its standard-essential

patents to competitor chipmakers, including MediaTek, Samsung, Intel, Via Technologies, and

others.

          152.   On November 27, 2012, Defendant Aberle addressed investors at the Credit

Suisse Technology Conference in Scottsdale, Arizona. During the investor conference,

Defendant Aberle assured investors:

          And within the Company, we tend to keep the licensing and the chip business
          very separate. Obviously, our view is that companies need a license if they are
          doing 3G or 4G devices, sort of irrespective of whose chip they use. And we try to
          keep that separated from whether they are using a QRD or a Qualcomm chip, and
          we don't bundle those together.

          153.   The above statements were false and misleading when made. Contrary to

Defendant Aberle’s statement, Qualcomm did not keep the “licensing and chip business very

separate”; rather, it refused to license competitor chipmakers and bundled the terms of its license

and chip agreements. The above statements also omitted material facts, including that: (i)

Qualcomm maintained a policy by which it refused to license the standard-essential patents to

competitor chipset manufacturers; and (ii) Qualcomm bundled the terms of its license

agreements with the terms of its chipset agreements by providing royalty relief to Apple and

other customers who purchased all or most of their chipsets from Qualcomm.

          154.   During 2013, Qualcomm issued three quarterly reports with the SEC on Form 10-

Q, each of which was signed by Defendant Jacobs. These quarterly reports, which were filed on

January 30, April 24, and July 24, 2013, touted “the benefits of our business model and our

extensive technology investments in promoting a highly competitive … wireless industry” and

“the success of our business model in enabling new, highly cost-effective competitors to their

products.”

                                                 77
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 78 of 122 PageID #: 227




        155.    The above statements were false and misleading when made. Far from

“promoting a highly competitive … wireless industry” and “enabling new, highly cost-effective

competitors to their products,” Qualcomm has refused to license competitors its patents essential

to the cellular standard. The above statements also omitted material facts when made, including

that: (i) Qualcomm maintained a policy in which it refused to license the standard-essential

patents to competitor chipset manufacturers; (ii) Qualcomm has, in accordance with its revised

policy, consistently refused to license its standard-essential patents to competitor chipmakers,

including MediaTek, Samsung, Intel, Via Technologies, and others; and (iii) Qualcomm stifled

competition by bundling the terms of its chipset and license agreements, conditioning royalty

relief on the customer’s exclusive use of Qualcomm chipsets.

        156.    On February 25, 2013, Defendants Mollenkopf, Aberle, and Jacobs made an

investor presentation at the GSM Association Mobile World Congress. When questioned by

Mark McKechnie of Evercore about Qualcomm’s chip and licensing business, Defendant

Mollenkopf stated the following: “Well, they are really separate businesses. I mean we have been

very clear that we keep those two things separate -- separate propositions to the customer. So,

really two different things.” 69

        157.    The above statements were false and misleading when made. Contrary to

Defendant Mollenkopf’s statement, Qualcomm did not keep the licensing and chip business

“really separate,” and the terms of the agreements were not “separate propositions to the



69
   Transcript, “Qualcomm at GSM Association Mobile World Congress” (Feb. 25, 2013). The
transcript reflects that the question was inaudible to the transcriber. Mark McKechnie, the
Evercore analyst, has explained that based on Mollenkopf’s response to his question, the context,
and McKechnie’s focus at the time, his best recollection, although he did not remember exactly,
is that his question that prompted Defendant Mollenkopf’s answer concerned the “strategic
benefits of having the royalty and chip business under the same roof.”
                                                78
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 79 of 122 PageID #: 228




customer.” Rather, Qualcomm refused to license competitors to its chipset business and bundled

the terms and negotiations of its license and chipset agreements.

       158.    Defendant Mollenkopf’s statements above also omitted material facts, including

that: (i) Qualcomm bundled the terms of its license agreements with the terms of its chipset

agreements by providing royalty relief to Apple and other licensees who purchased all or most of

their chipsets from Qualcomm; (ii) Qualcomm’s business and licensing model included refusing

to license its patents essential to the cellular standards to competitor chipset manufacturers; and

(iii) consistent with its business and licensing model, Qualcomm refused to license its patents

essential to the cellular standards to competitor chipset manufacturers, including MediaTek,

Samsung, Intel, and Via Technologies.

       159.    On March 5, 2013, Defendants Jacobs, Rosenberg, Mollenkopf, and Aberle

addressed investors at Qualcomm’s 2013 Annual Meeting of Stockholders. During his opening

remarks, Defendant Jacobs discussed the Company’s “record revenues,” which he attributed to

its purported business model of “licens[ing] broadly,” explaining:

       [O]ne of the things that we’ve really focused on was making sure that we license
       broadly, that we were seen as a company who is an enabler for the rest of the
       industry, and so we aren't seen as a tax collector but we’re seen as an R&D
       engine, an innovation engine that helps our partners grow their businesses and it's
       worked extremely well.

       160.    Defendant Jacobs’ above statements were materially false and misleading when

made. Contrary to Defendant Jacobs’ statement that Qualcomm focused on “making sure that we

license broadly” and is “seen as a company who is an enabler for the rest of the industry,”

Qualcomm took affirmative steps to refuse to license its essential patents to an entire segment of

the industry— namely, competitor chipset manufacturers. The above statements also omitted

material facts when made, including that: (i) Qualcomm’s business and licensing model included

                                                79
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 80 of 122 PageID #: 229




refusing to license its patents essential to the cellular standards to competitor chipset

manufacturers; and (ii) Qualcomm has, in accordance with its revised policy, refused to license

its patents essential to the cellular standards to competitor chipset manufacturers, including

MediaTek, Samsung, Intel, and Via Technologies.

       161.    On November 6, 2013, Qualcomm filed its annual report with the SEC for its

fiscal year 2013 (“2013 Form 10-K”), which was signed by Defendant Jacobs. In the 2013 Form

10-K, Qualcomm stated that it had “committed to [the] standards bodies that we will offer to

license our essential patents for these CDMA standards on a fair, reasonable and non-

discriminatory basis.” Qualcomm further stated that “[w]e have licensed or otherwise provided

rights to use our patented technologies to interested companies on terms that are fair, reasonable

and nondiscriminatory.”

       162.    The above statements were false and misleading when made. Qualcomm has not

licensed “interested companies on terms that are fair, reasonable and non-discriminatory.”

Rather, the Company has discriminated against, and refused to license its standard-essential

patents to, competitor chipset manufacturers, as well as discriminated against licensees by

providing royalty relief to customers who agreed to purchase exclusively Qualcomm chipsets.

The above statements also omitted material facts when made, including that: (i) Qualcomm

maintained a licensing policy by which it refused to license the standard-essential patents to

competitor chipset manufacturers; (ii) Qualcomm has, in accordance with its revised policy,

consistently refused to license its standard-essential patents to competitor chipmakers, including

MediaTek, Samsung, Intel, Via Technologies, and others; and (iii) Qualcomm, in licensing its

essential patents, has discriminated against and provided unfavorable terms to customers that did

not purchase chipsets exclusively from Qualcomm.

                                               80
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 81 of 122 PageID #: 230




       163.    Qualcomm’s 2013 Form 10-K also purported to describe its contribution to

“Competition,” stating that “[w]e have facilitated competition in the wireless communications

industry by licensing our technologies to, and therefore enabling, a large number of

manufacturers.” This statement was false, misleading, and omitted material facts. Far from

“facilitat[ing] competition,” Qualcomm stifled competition in the cellular communications

industry, and did so by, among other things, refusing to license to chipset manufacturers its

patents essential to the wireless standards, as well as by bundling the terms of its license and

chip-sale agreements based on whether the customer would purchase exclusively Qualcomm

chipsets.

       164.    Qualcomm’s 2013 Form 10-K also touted, and purported to describe, the

Company’s “strategy,” stating that “[o]ur strategy to make our patented technologies broadly

available has been a catalyst for industry growth, helping to enable a wide range of companies

offering a broad array of wireless products and features while driving down average and low-end

selling prices for 3G handsets and other wireless devices.” This statement was false and

misleading when made. Rather than “make [its] patented technologies broadly available,”

Qualcomm refused to license its technology to an entire segment of the industry—namely, its

global rival chipset manufacturers. This statement also omitted material facts when made,

including that: (i) Qualcomm maintained a licensing policy by which it refused to license the

standard-essential patents to competitor chipset manufacturers; and (ii) Qualcomm has, in

accordance with its revised policy, consistently refused to license its standard-essential patents to

competitor chipmakers, including MediaTek, Samsung, Intel, Via Technologies, and others.

       165.    On November 6, 2013, Qualcomm and Defendant Mollenkopf held an investor

conference call to discuss the Company’s results for the fourth quarter and full year of 2013.

                                                 81
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 82 of 122 PageID #: 231




During his opening remarks, Defendant Mollenkopf purported to describe and touted

Qualcomm’s “broad licensing program,” which supposedly enabled the Company to obtain

record revenues. Specifically, he stated: “Through our broad licensing program, we continue to

foster innovation, and enable a large and growing ecosystem that benefits wireless consumers

worldwide.”

       166.    The above statement was false, misleading, and omitted material facts when

made. Contrary to Defendant Mollenkopf’s statement that Qualcomm maintained a “broad

licensing program” Qualcomm refused to license its technology to an entire segment of the

industry—namely, its competitor chipset manufacturers. The above statement also omitted

material facts when made, including that: (i) Qualcomm maintained a licensing policy by which

it refused to license the standard-essential patents to competitor chipset manufacturers; and (ii)

Qualcomm has, in accordance with its revised policy, consistently refused to license its standard-

essential patents to competitor chipmakers, including MediaTek, Samsung, Intel, Via

Technologies, and others.

       167.    On November 22, 2013, The San Diego Union Tribune published an interview

with Defendant Altman. During the interview, Defendant Altman was asked “How come this

licensing model has worked over the years?” In response, Defendant Altman stated that

Qualcomm “make[s] [its patents] available to the industry through its licensing program…. It

allows more and more competition to get into the marketplace where there is no way they would

be able to otherwise.”

       168.    Defendant Altman’s above statement was false and misleading when made.

Contrary to Defendant Altman’s statement, Qualcomm did not make its patents “available to the

industry through [its] licensing program.” Rather, Qualcomm refused to license its technology to

                                               82
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 83 of 122 PageID #: 232




a substantial segment of the industry—namely, its competitor chipset manufacturers. The above

statement also omitted material facts when made, including that: (i) Qualcomm maintained a

licensing policy in which it refused to license the standard-essential patents to competitor chipset

manufacturers; (ii) Qualcomm has, in accordance with its revised policy, consistently refused to

license its standard-essential patents to competitor chipmakers, including MediaTek, Samsung,

Intel, and Via Technologies; and (iii) Qualcomm maintained a successful licensing program by

bundling the terms of its license agreements with the terms of its chipset agreements and by

providing royalty relief to Apple and other licensees who purchased all or most of their chipsets

from Qualcomm.

       169.    During 2014, Qualcomm issued quarterly reports with the SEC on Form 10-Q.

The quarterly reports were each signed by Defendant Mollenkopf on January 29, April 23, and

July 23, 2014. Each of the reports touted “the benefits of our business model and our extensive

technology investments in promoting a highly competitive … wireless industry” and “the success

of our business model in enabling new, highly cost-effective competitors to their products.”

       170.    The above statements were false and misleading when made. Far from

“promoting a highly competitive … wireless industry” and “enabling new, highly cost-effective

competitors to their products,” Qualcomm has refused to license competitors its patents essential

to the cellular standard. The above statements also omitted material facts when made, including

that: (i) Qualcomm maintained a licensing policy in which it refused to license the standard-

essential patents to competitor chipset manufacturers; (ii) Qualcomm has, in accordance with its

revised policy, consistently refused to license its standard-essential patents to competitor

chipmakers, including MediaTek, Samsung, Intel, Via Technologies, and others; and (iii)



                                                83
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 84 of 122 PageID #: 233




Qualcomm stifled competition by bundling the terms of its chipset and license agreements,

conditioning royalty relief on a customer’s exclusive use of Qualcomm chipsets.

       171.    On February 18, 2014, Defendant Davidson gave an interview on “PowerTalk,”

an online program hosted by Chris Versace, editor of the investment newsletter PowerTrend

Profits, about Qualcomm and the state of the mobile industry. During the interview, Defendant

Davidson touted Qualcomm’s purported business model, stating that Qualcomm “created this

unique business model of not holding our patents to ourselves to advantage our own products,

but creating a product of them and broadly licensing them on a pro-active basis.”

       172.    The above statement was false and misleading when made. Contrary to Defendant

Davidson’s statement that Qualcomm maintained a “business model of not holding our patents to

ourselves to advantage our own products,” Qualcomm in reality held its patents to itself by

refusing to license the essential patents to competitor chipset manufacturers in order to advantage

its chipset business. The above statement also omitted material facts when made, including that:

(i) Qualcomm maintained a licensing policy in which it refused to license its standard-essential

patents to competitor chipset manufacturers; and (ii) Qualcomm has, in accordance with its

revised policy, consistently refused to license its standard-essential patents to competitor

chipmakers, including MediaTek, Samsung, Intel, Via Technologies, and others.

       173.    On November 5, 2014, Qualcomm filed its annual report with the SEC for its

fiscal year 2014 (“2014 Form 10-K”), which was signed by Defendant Mollenkopf. In the 2014

Form 10-K, the Company stated that it had “committed to such standards bodies that we will

offer to license our essential patents for these CDMA standards on a fair, reasonable and non-

discriminatory basis.” This statement was misleading and omitted material facts when made,

including that: (i) Qualcomm has, contrary to its commitment to the standard-setting bodies,

                                                84
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 85 of 122 PageID #: 234




discriminated against, and refused to license its standard-essential patents to, competitor chipset

manufacturers; (ii) Qualcomm has, in accordance with its revised policy, consistently refused to

license its standard-essential patents to competitor chipmakers, including MediaTek, Samsung,

Intel, Via Technologies, and others; and (iii) Qualcomm has, in licensing its essential patents,

discriminated against and provided unfavorable terms to customers that did not purchase chipsets

exclusively from Qualcomm.

       174.    Qualcomm’s 2014 Form 10-K also purported to describe the Company’s

contribution to “Competition,” claiming that “[w]e have facilitated competition in the wireless

communications industry by licensing our technologies to, and therefore enabling, a large

number of manufacturers.” This statement was false, misleading, and omitted material facts. Far

from “facilitat[ing] competition,” Qualcomm stifled competition in the cellular communications

industry, and did so by, among other things, refusing to license to competitor chipset

manufacturers the Company’s patents essential to the wireless standards, as well as by bundling

the terms of its license and chip-sale agreements based on whether the customer would purchase

exclusively Qualcomm chipsets.

       175.    Qualcomm’s 2014 Form 10-K also touted, and purported to describe, the

Company’s “strategy,” stating that “[o]ur strategy to make our patented technologies broadly

available has been a catalyst for industry growth, helping to enable a wide range of companies

offering a broad array of wireless products and features while driving down average and low-end

selling prices for 3G handsets and other wireless devices.” This statement was false and

misleading when made. Rather than “make [its] patented technologies broadly available,”

Qualcomm refused to license its technology to an entire segment of the industry—namely, its

competitor chipset manufacturers. This statement also omitted material facts when made,

                                                85
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 86 of 122 PageID #: 235




including that: (i) Qualcomm maintained a licensing policy in which it refused to license its

standard-essential patents to competitor chipset manufacturers; and (ii) Qualcomm has, in

accordance with its revised policy, consistently refused to license its standard-essential patents to

competitor chipmakers, including MediaTek, Samsung, Intel, Via Technologies, and others.

       176.    Qualcomm issued quarterly reports with the SEC on Form 10-Q on January 28,

April 22, and July 22, 2015. Each quarterly report was signed by Defendant Mollenkopf. All of

the reports touted “the benefits of our business model and our extensive technology investments

in promoting a highly competitive … wireless industry” and “the success of our business model

in enabling new, highly cost-effective competitors to their products.”

       177.    The above statements were false and misleading when made. Far from

“promoting a highly competitive … wireless industry” and “enabling new, highly cost-effective

competitors to their products,” Qualcomm has refused to license competitors its patents essential

to the cellular standard. The above statements also omitted material facts when made, including

that: (i) Qualcomm maintained a licensing policy in which it refused to license the standard-

essential patents to competitor chipset manufacturers; and (ii) Qualcomm has, in accordance with

its revised policy, consistently refused to license its standard-essential patents to competitor

chipmakers, including MediaTek, Samsung, Intel, Via Technologies, and others.

       178.    On March 13, 2015, Defendant Mollenkopf was interviewed at the 12th SIEPR

Economic Summit. During the interview, Mollenkopf touted the Company’s “business model,”

which purportedly allowed “the entire market” to obtain a license, stating that “we figured out

that the right business model was to actually focus on licensing the inventions, essentially

through the standards bodies so that the entire market could play, instead of practicing the



                                                 86
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 87 of 122 PageID #: 236




inventions ourselves, and then we would enable more market participants to enter into that by

selling kind of enabling technologies.”

       179.    The above statement was materially false and misleading when made. Contrary to

Defendant Mollenkopf’s statement that Qualcomm maintained a “business model,” which

purportedly licensed its technology to the standard-essential bodies “so that the entire market

could play,” Qualcomm refused to license its technology to an entire segment of the market—

namely, its competitor chipset manufacturers. The above statement also omitted material facts

when made, including that: (i) Qualcomm revised its licensing model in 2008 and, after that

point, maintained a policy that refuses to license the standard-essential patents to competitor

chipset manufacturers; and (ii) Qualcomm has, in accordance with its revised policy, consistently

refused to license its standard-essential patents to competitor chipmakers, including MediaTek,

Samsung, Intel, Via Technologies, and others.

       180.    On November 5, 2015, Qualcomm filed its annual report with the SEC for its

fiscal year 2015 (“2015 Form 10-K”), which was signed by Defendant Mollenkopf. In it, the

Company stated that it had “committed to such standards bodies that we will offer to license our

essential patents for these CDMA standards on a fair, reasonable and non-discriminatory basis.”

This statement was misleading and omitted material facts when made, including that: (i)

Qualcomm has, contrary to its commitment to the standard-setting bodies, discriminated against,

and refused to license its standard-essential patents to, competitor chipset manufacturers; (ii)

Qualcomm has, in accordance with its revised policy, consistently refused to license its standard-

essential patents to competitor chipmakers, including MediaTek, Samsung, Intel, Via

Technologies, and others; and (iii) Qualcomm, in licensing its essential patents, has



                                                87
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 88 of 122 PageID #: 237




discriminated against and provided unfavorable terms to customers that did not purchase chipsets

exclusively from Qualcomm.

       181.   Qualcomm’s 2015 Form 10-K also purported to describe the status of the

“Competition,” claiming that “[w]e have facilitated competition in the wireless communications

industry by licensing our technologies to, and therefore enabling, a large number of

manufacturers.” This statement was false, misleading, and omitted material facts. Far from

“facilitat[ing] competition,” Qualcomm curbed competition in the cellular communications

industry, and did so by, among other things, refusing to license to chipset manufacturers its

patents essential to the wireless standards, as well as by bundling the terms of its license and

chip-sale agreements based on whether the customer would purchase exclusively Qualcomm

chipsets.

       182.   Qualcomm’s 2015 Form 10-K also touted, and purported to describe, the

Company’s “strategy,” stating that “[o]ur strategy to make our patented technologies broadly

available has been a catalyst for industry growth, helping to enable a wide range of companies

offering a wide array of wireless products and features while driving down average and low-end

selling prices for 3G handsets and other wireless devices.” This statement was false and

misleading when made. Rather than “make [its] patented technologies broadly available,”

Qualcomm refused to license its technology to an entire segment of the industry—namely, its

competitor chipset manufacturers. The statement also omitted material facts when made,

including that: (i) Qualcomm’s business and licensing model included refusing to license to

competitor chipset manufacturers; and (ii) consistent with its business and licensing model,

Qualcomm has refused to license its standard essential patents to competitor chipset

manufacturers, including MediaTek, Samsung, Intel, and Via Technologies.

                                              88
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 89 of 122 PageID #: 238




       183.    On November 17, 2015, Qualcomm issued a press release in response to the

KFTC Case Examiner’s Report, which stated that the Company restricted market competition by

excluding its competitors. In Qualcomm’s press release in response, Defendants stated that “the

allegations and conclusions in the [KFTC Case Examiner’s Report] are not supported by the

facts.” Defendants further represented that “[o]ur patent licensing practices, which we and other

patent owners have maintained for almost two decades, and which have facilitated the growth of

the mobile communications industry in Korea and elsewhere, are … pro-competitive.”

       184.    Defendants’ above statements were false and misleading when made. Contrary to

Defendants’ statements, the facts did support the KFTC Case Examiner’s conclusion that

Qualcomm refused to license the standard-essential patents to competitor chipset manufacturers.

In addition, Qualcomm’s licensing practices were not “pro-competitive,” but rather stifled

competition by refusing to offer licenses to competitors and bundling the terms of its license and

chipset agreements. Finally, Qualcomm did not maintain the same licensing practices for “almost

two decades,” as stated in its press release; rather, Qualcomm revised its licensing model in 2008

and, after that point, maintained a policy that refused to license the standard-essential patents to

competitor chipset manufacturers. The above statements also omitted material facts when made,

including that: (i) Qualcomm revised its licensing practices in 2008 and, after that point,

maintained a policy that refuses to license the standard essential patents to competitor chipset

manufacturers; (ii) Qualcomm has, in accordance with its revised policy, refused to license its

standard-essential patents to competitor chipmakers, including MediaTek, Samsung, Intel, and

Via Technologies; and (iii) Qualcomm maintained anti-competitive licensing practices, including

by bundling the terms of its license and chip-sale agreements and by discriminating against



                                                89
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 90 of 122 PageID #: 239




potential licensees if they competed with Qualcomm or refused to buy all or most of their

chipsets from Qualcomm.

       185.    Qualcomm issued quarterly reports with the SEC on Form 10-Q on January 27,

April 20, and July 20, 2016. Each quarterly report was signed by Defendant Mollenkopf. All of

the reports touted “the benefits of our business model and our extensive technology investments

in promoting a highly competitive … wireless industry” and “the success of our business model

in enabling new, highly cost-effective competitors to their products.”

       186.    The above statements were false and misleading when made. Far from

“promoting a highly competitive … wireless industry” and “enabling new, highly cost-effective

competitors to their products,” Qualcomm has refused to license competitors its patents essential

to the cellular standard. The above statements also omitted material facts when made, including

that: (i) Qualcomm maintained a policy in which it refused to license the standard-essential

patents to competitor chipset manufacturers; (ii) Qualcomm has, in accordance with its revised

policy, refused to license its standard-essential patents to competitor chipmakers, including

MediaTek, Samsung, Intel, Via Technologies, and others; and (iii) Qualcomm maintained a

successful licensing program by bundling the terms of its license agreements with the terms of its

chipset agreements and by providing royalty relief to Apple and other licensees who purchased

all or most of their chipsets from Qualcomm.

       187.    On January 27, 2016, Qualcomm made a presentation to investors during the first

quarter 2016 earnings conference call. During the investor conference, Defendant Rosenberg

touted how, “our licensing model, as you know, has been in effect for quite a few decades” and

how this “licensing model of sharing our intellectual property” has “not only been effective, but

has enhanced competition.”

                                                90
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 91 of 122 PageID #: 240




       188.   The above statements were materially false and misleading when made. Contrary

to Defendant Rosenberg’s statement that Qualcomm’s licensing model for “quite a few decades”

has been “sharing our intellectual property,” Qualcomm’s licensing model refused to license its

standard essential patents to competitor chipset manufacturers. The above statements also

omitted material facts when made, including that: (i) Qualcomm revised its licensing model in

2008 and, after that point, maintained a policy that refuses to license the standard-essential

patents to competitor chipset manufacturers; and (ii) Qualcomm has, in accordance with its

revised policy, refused to license its standard-essential patents to competitor chipmakers,

including MediaTek, Samsung, Intel, Via Technologies.

       189.   On May 28, 2016, Defendant Aberle spoke at the Shanghai Forum about the

Company’s business model. Aberle stated that “you think about Qualcomm … [o]nce we solve

[technological problems], we don’t keep the technology to ourselves: our business model is to

share that technology through licensing.”

       190.   The above statement was false and misleading when made and omitted material

facts. Contrary to Defendant Aberle’s statement, Qualcomm’s business model included refusing

to license its standard-essential patents to an entire segment of the industry—namely, its

competitor chipset manufacturers. The above statement also omitted material facts when made,

including that: (i) Qualcomm maintained a policy in which it refused to license the standard-

essential patents to competitor chipset manufacturers; and (ii) Qualcomm has, in accordance with

its revised policy, consistently refused to license its standard-essential patents to competitor

chipmakers, including MediaTek, Samsung, Intel, Via Technologies, and others.




                                              91
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 92 of 122 PageID #: 241




       191.    On June 24, 2016, Defendant Rosenberg spoke to a group of reporters in China.

In an article published by the Taipei Times, Defendant Rosenberg stated that “‘[w]hen we charge

our license, it will be fair, reasonable and non-discriminate. We have done that for 30 years.’”

       192.    The above statement was materially false and misleading when made. Qualcomm

has not licensed for the past 30 years on terms that are “fair, reasonable and non-discriminate.”

Rather, since 2008, the Company had discriminated against, and refused to license its standard-

essential patents to, an entire segment of the industry—namely, its competitor chipset

manufacturers. The above statement also omitted material facts when made, including that: (i)

Qualcomm revised its licensing model in 2008 and, after that point, maintained a policy that

refuses to license the standard-essential patents to competitor chipset manufacturers; (ii)

Qualcomm has, in accordance with its revised policy, consistently refused to license its standard-

essential patents to competitor chipmakers, including MediaTek, Samsung, Intel, Via

Technologies, and others; and (iii) Qualcomm, in licensing its essential patents, has

discriminated against and provided unfavorable terms to customers that did not purchase chipsets

exclusively from Qualcomm.

       193.




       194.    On November 2, 2016, Qualcomm filed its annual report with the SEC for its

fiscal year 2016 (“2016 Form 10-K”), which was signed by Defendant Mollenkopf. In the 2016

Form 10-K, the Company stated that it had “committed to such standards bodies that we will

                                                92
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 93 of 122 PageID #: 242




offer to license our essential patents for these CDMA standards on a fair, reasonable and non-

discriminatory basis.” This statement was misleading and omitted material facts when made,

including that: (i) Qualcomm has, contrary to its commitment to the standard-setting bodies,

discriminated against, and refused to license its standard-essential patents to, competitor chipset

manufacturers; (ii) Qualcomm has, in accordance with its revised policy, consistently refused to

license its standard-essential patents to competitor chipmakers, including MediaTek, Samsung,

Intel, Via Technologies, and others; and (iii) Qualcomm, in licensing its essential patents, has

discriminated against and provided unfavorable terms to customers that did not purchase chipsets

exclusively from Qualcomm.

       195.    Qualcomm’s 2016 Form 10-K also purported to describe the status of the

“Competition,” claiming that “[w]e have facilitated competition in the wireless communications

industry by licensing our technologies to, and therefore enabling, a large number of

manufacturers.” This statement was false, misleading, and omitted material facts. Far from

“facilitat[ing] competition,” Qualcomm stifled competition in the cellular communications

industry, and did so by, among other things, refusing to license to competitor chipset

manufacturers its patents essential to the wireless standards, as well as by bundling the terms of

its license and chip-sale agreements based on whether the customer would purchase exclusively

Qualcomm chipsets.

       196.    Qualcomm’s 2016 Form 10-K also touted, and purported to describe, the

Company’s “strategy,” stating that “[o]ur strategy to make our patented technologies broadly

available has been a catalyst for industry growth, helping to enable a wide range of companies

offering a broad array of wireless products….” This statement was false and misleading when

made. Rather than “make [its] patented technologies broadly available,” Qualcomm refused to

                                                93
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 94 of 122 PageID #: 243




license its technology to an entire segment of the industry—namely, its competitor chipset

manufacturers. The statement also omitted material facts when made, including that: (i)

Qualcomm’s business and licensing model included refusing to license to competitor chipset

manufacturers; and (ii) consistent with its business and licensing model, Qualcomm has refused

to license its standard-essential patents to competitor chipset manufacturers, including

MediaTek, Samsung, Intel, and Via Technologies.

       197.




       198.    On January 17, 2017, the FTC filed an enforcement action against Qualcomm in

the United States District Court for Northern District of California, stating that Qualcomm

refused to license its cellular standard-essential patents to competitors and entered into exclusive

dealing arrangements with large mobile-phone manufacturers in violation of antitrust laws. That

same day, Qualcomm issued a press release in response to the FTC complaint. In it, Defendant

Rosenberg again assured investors that the Company engaged in “broad-based licensing of those

technologies [the standard-essential patents] on fair, reasonable and nondiscriminatory terms.”

       199.    Defendant Rosenberg’s statement above was materially false and misleading

when made. Defendant Rosenberg’s statement that Qualcomm’s licensing was “broad-based”

and completed on “fair, reasonable and non-discriminatory terms” was false and misleading

because Qualcomm discriminated against, and refused to license to, competitor chipset

                                                94
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 95 of 122 PageID #: 244




manufacturers, including MediaTek, Samsung, Intel, and Via Technologies. The Company also

discriminated against licensees that would not buy all or most of their chipsets from Qualcomm

and tied the terms of the license agreements to the terms of the chipset agreements. The above

statement also omitted material facts when made, including that: (i) Qualcomm has, contrary to

its commitment to the standard-setting bodies, discriminated against, and refused to license its

standard-essential patents to, competitor chipset manufacturers; (ii) Qualcomm has, in

accordance with its revised policy, consistently refused to license its standard-essential patents to

competitor chipmakers, including MediaTek, Samsung, Intel, Via Technologies, and others; and

(iii) Qualcomm, in licensing its essential patents, has discriminated against and provided

unfavorable terms to customers that did not purchase chipsets exclusively from Qualcomm.

       200.




       201.




VII.   THE SECURITIES CLASS ACTION SURVIVES A MOTION TO DISMISS

       202.    On March 18, 2018, the court in the Securities Class Action denied Defendants’

Motion to Dismiss, noting that plaintiffs in the Securities Class Action had: (i) “sufficiently

                                                 95
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 96 of 122 PageID #: 245




allege[d] Defendants made false or misleading statements regarding its broad and non-

discriminatory licenses practices;” (ii) “sufficiently allege[d] Defendants misled investors when

it made statements about its licensing practices being decades old;” (iii) “allege[d] with sufficient

specificity, that Defendants misrepresented that Qualcomm did not bundle and kept the licensing

business and chipset business separate;” and (iv) sufficiently set forth allegations that give rise to

a strong inference that Defendants acted with the required state of mind.

VIII. DEFENDANTS BREACHED THEIR FIDUCIARY DUTIES

        203.    As detailed throughout this complaint, Defendants engaged in an elaborate

scheme throughout the Relevant Period to defraud investors through numerous materially false

and misleading representations and omissions concerning the Company’s licensing practices.

        204.    At all relevant times, Defendants were aware or disregarded that their

representations to investors were materially false and misleading and omitted material

information necessary to properly evaluate the Company and its financial condition and

prospects.

        205.    By reason of their positions as officers, directors, and/or fiduciaries of Qualcomm,

and because of their ability to control the business and corporate affairs of Qualcomm, the

Individual Defendants owed, and owe, the Company and its shareholders fiduciary obligations of

trust, loyalty, good faith, and due care, and were, and are, required to use their utmost ability to

control and manage Qualcomm in a fair, just, honest, and equitable manner. The Individual

Defendants were, and are, required to act in furtherance of the best interests of Qualcomm and its

shareholders so as to benefit all shareholders equally and not in furtherance of their personal

interest or benefit.



                                                 96
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 97 of 122 PageID #: 246




       206.    Each director and officer of the Company owes to Qualcomm and its shareholders

the fiduciary duty to exercise good faith and diligence in the administration of the affairs of the

Company and in the use and preservation of its property and assets, as well as the highest

obligations of fair dealing.

       207.    In addition, as officers and/or directors of a publicly held company, the Individual

Defendants had a duty to promptly disseminate accurate and truthful information with regard to

the Company’s financial and business prospects so that the market price of the Company’s stock

would be based on truthful and accurate information.

                         Duties of the Members of the Audit Committee

       208.    Pursuant to the Audit Committee Charter of Qualcomm, the purpose of the Audit

Committee shall be to “oversee the accounting and financial reporting processes of the Company

and audits of the Company’s consolidated financial statements.”           Specifically, the Audit

Committee Charter states:

       1. Review and discuss with management and the independent auditor:

               a. The Company’s annual audited consolidated financial statements.

               b. The Company’s interim condensed consolidated financial statements
               included in quarterly filings.

               c. The Company’s Quarterly Reports on Form 10-Q, Annual Reports on
               Form 10-K and other SEC filings containing the initial disclosure of
               financial statement information

               d. Earnings press releases, including, if appropriate, the use of non-GAAP
               financial measures.

               e. Any report rendered by the independent auditor relating to the
               consolidated financial statements of the Company.

               f. The critical accounting policies and practices used by the Company,
               other reasonable alternative treatments of financial information within
               accounting principles generally accepted in the United States, the
                                               97
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 98 of 122 PageID #: 247




              ramifications of the use of such alternative treatments and the treatment
              preferred by the independent auditor.

              g. Any significant judgments made in management’s preparation of the
              financial statements and the view of the independent auditor as to the
              appropriateness of such judgments.

              h. Any non-de minimis off-balance sheet transactions or structures and
              their effect on the Company’s financial results and operations, as well as
              the disclosure regarding such transactions and structures in the Company’s
              public filings.

              i. Any significant complex or unusual transactions.

              j. Any material changes to the Company’s application of accounting
              principles and practices, including, but not limited to, those affected by
              new accounting regulations and/or requirements, used in preparing
              financial statement to be filed with the SEC.

              k. Any correspondence with regulators or governmental agencies that raise
              material issues regarding the Company’s consolidated financial statements
              or accounting policies.

                     l. Any information coming to the attention of Company
                     management, the Committee or the independent auditor that raises
                     material issues regarding the Company’s financial statements or
                     accounting policies.

                     2. Recommend to the Board whether the audited consolidated
                     financial statements should be included in the Company’s Annual
                     Report on Form 10-K.

                     3. Periodically (but not less than annually) meet separately with the
                     independent auditor.

                                       *       *      *

                     1. Review and discuss annually with management its assessment of
                     the effectiveness of the Company’s internal control over financial
                     reporting and disclosure controls and procedures.

                     Duties Pursuant to the Company’s Code of Ethics

       209.   The Individual Defendants, as officers and/or directors of Qualcomm, were also

bound by the Company’s Code of Ethics which sets out basic principles to guide all directors,
                                          98
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 99 of 122 PageID #: 248




officers, and employees of Qualcomm, who are required to know and conduct themselves in

accordance with the Code of Ethics, as well as applicable laws and regulations, and to avoid the

appearance of improper behavior.

       210.    The purpose of the Code of Ethics is to promote:

       • Honest and ethical conduct, including the ethical handling of actual or apparent
       conflicts of interest between personal and professional relationships;

       • Full, fair, accurate timely and understandable disclosure in reports and
       documents that QUALCOMM files with, or submits to, the United States
       Securities and Exchange Commission (“SEC”) and in other public
       communications;

       • Compliance with applicable governmental laws, rules and regulations;

       • The prompt internal reporting of violations of this Code; and

       • Accountability for adherence to this Code.

       211.    The Code of Ethics notes that:

       QUALCOMM is committed to ensuring that all disclosures in reports and
       documents that the Company files with or submits to the SEC, as well as other
       public communications made by the Company, are full, fair, accurate, timely and
       understandable. The Company’s CEO, President, CFO and Controller (“Senior
       Officers”) are ultimately responsible for taking all necessary steps to ensure that
       this occurs. All Company Employees and Directors shall take appropriate steps
       within their area of responsibility to ensure the same.

       212.    Accordingly, the Individual Defendants were responsible to ensure that

disclosures in the Company’s reports and other documents filed with the SEC and issued public

were materially complete and contained no misrepresentations or omissions.

       213.    Upon information and belief, the Company maintained versions of the Code of

Ethics during the Relevant Period that imposed the same, or substantially and materially the

same or similar, duties on, among others, the Individual Defendants, as those set forth above.

IX.    DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

                                                99
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 100 of 122 PageID #: 249




       214.    Plaintiff brings this action derivatively in the right and for the benefit of

Qualcomm to redress injuries suffered, and to be suffered, by Qualcomm as a direct result of

violations of federal securities laws by the Defendants. Qualcomm is named as a Nominal

Defendant solely in a derivative capacity. This is not a collusive action to confer jurisdiction on

this Court that it would not otherwise have.

       215.    The Board of Qualcomm, at the time this action was commenced, consisted of

McLaughlin, Fields, Henderson, Livermore, Manwani, Miller, Mollenkopf, Randt, Rosenfeld,

Smit, and Vinciquerra, a total of 11 individuals.

       216.    Plaintiff has not made any demand on the Board to institute this action because a

pre-suit demand on the Qualcomm Board would be futile, and therefore, excused. This is

because a majority of the Board faces a substantial likelihood of liability as a result of their

scheme and false and misleading statements and/or omissions of material adverse facts which

render them unable to impartially consider a demand to pursue the wrongdoing alleged herein.

                  Demand is Futile as to Defendant Mollenkopf Because His
                  Principal Professional Occupation as the Company’s CEO

       217.    Defendant Mollenkopf has been the Company’s Chief Executive Officer since

March 2014 and a director since December 2013. In his role as CEO for fiscal years 2016, 2017,

2018, and 2019 Defendant Mollenkopf received $11,066,012, $11,591,310, $19,975,472, and

$23,065,052 in total compensation respectively. Because Defendant Mollenkopf’s primary

source of income and primary employment is his employment as CEO of Qualcomm and his

professional reputation is inextricably bound to his role at Qualcomm, Defendant Mollenkopf is

incapable of acting independently and demand is futile upon him.

                   Demand is Futile as to the Audit Committee Defendants


                                                100
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 101 of 122 PageID #: 250




        218.      Demand is futile as to Defendants Henderson and Vinciquerra (collectively, the

“Audit Committee Defendants”) as members of the Audit Committee during the Relevant Period

for their knowing failure to fulfill their responsibilities.

        219.      The Board of Directors adopted an Audit Committee Charter, setting forth the

responsibilities of the Audit Committee. The Audit Committee Charter notes that the purpose of

the Audit Committee shall be to “oversee the accounting and financial reporting processes of the

Company and audits of the Company’s consolidated financial statements.”

        220.      Specifically, the Audit Committee Charter notes that the Audit Committee is

responsible to:

        Review with the principal executive and financial officers of the Company any
        report on significant deficiencies in the design or operation of internal controls
        that could adversely affect the Company’s ability to record, process, summarize
        or report financial data, any material weakness in internal controls identified to
        the independent auditors, and any fraud, whether or not material, that involves
        management or other employees who have a significant role in the Company’s
        internal controls.

        221.      Upon information and belief, in their capacity as members of the Audit

Committee, the Audit Committee Defendants were privy to specific information related to the

Company’s business, operations, and prospects, which would reasonably put them on notice that

the statements set forth above in the Company’s public filings were materially false and

misleading when made.

        222.      The Company’s public filings concerning the Company’s business and prospects

during the Relevant Period contained materially misleading information and/or omitted material

information concerning Qualcomm’s artificially inflated stock prices.       In their capacity as

members of the Audit Committee, the Audit Committee Defendants were charged with ensuring

that these reports did not contain such materially misleading information.          By allowing

                                                  101
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 102 of 122 PageID #: 251




documents to be filled with misleading information, the Audit Committee Defendants face a

sufficiently significant likelihood of liability so as to render them interested. Accordingly, the

Audit Committee Defendants cannot adequately independently consider a demand.

                       Demand is Futile as to the Director Defendants

       223.    Plaintiff has not made any demand on the Board to institute this action because a

pre-suit demand on the Company’s Board would be futile, and therefore, excused. This is

because a majority of the Board faces a substantial likelihood of liability as a result of their

knowing toleration of the above described false and misleading statements and omissions of

material adverse facts, which render them unable to impartially consider a demand to pursue the

wrongdoing alleged herein.

       224.    A host of facts, in addition to those discussed above, support a strong inference

that Qualcomm and the Executive Defendants knew or were deliberately reckless in not knowing

the true facts concerning Qualcomm’s licensing and chipset sales practices when making the

materially false and misleading statements and omissions discussed herein.

       225.    First, Qualcomm has admitted that it intentionally refused to license its standard-

essential patents to competitor chipmakers. As discussed above, the Executive Defendants

repeatedly told investors both before and during the Relevant Period that they licensed to

“anyone,” “never refused to license,” made their patents “available to the entire industry,” and

licensed to “all interested companies on terms that are fair, reasonable and non-discriminatory.”

However, as stated in the KFTC’s January 2017 Order, Qualcomm “consistently admitted”

during the non-public investigation that by 2008, it “established a business policy amending their

license programs” and began “refus[ing] to execute license agreements with competing modem

chipset manufacturers even if they requested [standard essential patents].” Qualcomm’s

                                               102
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 103 of 122 PageID #: 252




admission that the Company, in fact, intentionally refused to license to competitors pursuant to a

changed business policy demonstrates knowledge by the Director Defendnats.

       226.    Second, Qualcomm and the Executive Defendants knew and acknowledged

publicly that a refusal to license competitors would be an improper, discriminatory act in

violation of the Company’s FRAND commitment. For example, in speaking to the FTC,

Qualcomm specifically acknowledged that “[c]ertainly, a patent-holder who gives a FRAND

commitment gives up the right to refuse to license.” And Defendant Rosenberg further

acknowledged and publicly stated that “a decision that we are going to license you and not

license you … would be discriminatory.” That Defendants knew—and publicly acknowledged—

that their refusal to license to competitors was, indeed, “discriminatory” and a violation of

FRAND further supports an inference of knowledge by the Director Defendants.

       227.    Third, the long duration of Defendants’ refusal to license competitors and

discriminatory bundling of its license and chipset agreements supports an inference of scienter.

By 2008, Qualcomm amended its policy and refused to license its standard-essential patents to

chipset competitors. During the ensuing period, major competitors—including MediaTek,

Samsung, Intel, and Via Technologies— made repeated requests to Qualcomm’s executives for a

license and were categorically denied. Likewise, Qualcomm has, contrary to Defendants’

representations, bundled the terms of its license agreements and chipset agreements for many

years. Indeed, its agreements with Apple in 2007, 2011, and 2013 all provided for royalty relief

conditioned on the exclusive use of Qualcomm chipsets. Business policies maintained for nearly

a decade and across a Company’s client and competitor base do not happen by accident or

without the knowledge of the Company’s executives and Director Defendants.



                                               103
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 104 of 122 PageID #: 253




       228.    Fourth, Qualcomm’s purported commitment to “non-discriminatory” licensing

was a critical Company policy. Indeed, as Defendant Davidson acknowledged, Qualcomm’s

commitment to “license anyone who wants to go andhave a license in CDMA” was the

“hallmark” of Qualcomm’s licensing policy. For this reason, Alex Rogers, Qualcomm’s Senior

Vice President and Legal Counsel, colorfully stated prior to the Relevant Period that, “[s]aying

we refuse to license competitors is like saying McDonald’s refuses to sell hamburgers… It’s

nuts. It’s crazy.” That Qualcomm would violate its “hallmark” policy is compelling evidence of

of knowledge by the Director Defendants.

       229.    Fifth, Defendants’ refusal to license the Company’s standard-essential patents to

competitors was unprecedented. MediaTek’s general counsel confirmed that, to his knowledge,

Qualcomm is the only chipmaker in the cellular industry that has a policy of refusing to license

its standard-essential patents to other chipmakers. Indeed, as Professor Carrier explained, “a

refusal to license, after having made the FRAND commitment, is as fundamental a breach of the

FRAND licensing promise as can be envisioned.” The Individual Defendants knew or were

deliberately reckless in not knowing that the Company had such a blatantly anti-competitive

policy and practice.

       230.    Sixth, Qualcomm’s misrepresentations concern its core businesses. As Defendant

Jacobs acknowledged during a March 5, 2013 investor conference, Qualcomm’s licensing

business (QTL) and its chip business (QCT) are its two “core businesses.” The Company’s

press releases filed on Form 8-K during the Relevant Period further confirmed that these two

businesses were, in fact, Qualcomm’s two “core operating businesses.” The Company’s annual

reports on Form 10-K during the Relevant Period likewise acknowledged that Qualcomm

conducts its business “primarily through” QCT and QTL. Indeed, during each year from 2012 to

                                              104
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 105 of 122 PageID #: 254




2016, between 96% and 99% of the Company’s total revenues were derived from its licensing

and chip businesses. Particularly given their near-total contribution to the Company’s bottom

line, it is reasonable to believe the Director Defendants were kept will informed of the

Company’s actual undisclosed licensing practices.

         231.    Seventh, the Executive Defendants were directly and extensively involved in

developing and maintaining Qualcomm’s licensing model, as well as negotiating its key

licensing and chipset sales agreements:

             •   Defendant Altman played a key role in designing and implementing the
                 Company’s licensing model. According to Qualcomm’s founder Dr. Irwin Jacobs,
                 Altman was the “principal person in working through the very many contracts that
                 we have signed, licensing agreements, with over 100 companies around the
                 world.” At one annual shareholder meeting, Altman was likewise introduced by
                 the Company as the “strategist and negotiator who is primarily responsible for
                 guiding the development of the company’s intellectual property protection and
                 licensing strategy.” At that same shareholder meeting, Altman acknowledged that
                 he had “been an active participant in essentially every major transaction in which
                 the company has taken part.” Similarly, Altman has been described by the
                 Company as “very involved in the process of licensing contracts and negotiations
                 the company has had over the last several years,” and the “chief architect of the
                 Company’s licensing business model.” 70 Defendant Altman was a member of
                 Qualcomm’s Executive Committee, which “drive[s] Qualcomm’s overall global
                 strategy.”

             •   Defendant Aberle also played an integral role in the preparation and negotiation
                 of the Company’s license agreements over the past decade, as well as overseeing
                 and executing its licensing model. The Company has recognized, and stated
                 publicly, that Defendant Aberle was “responsible for overseeing Qualcomm’s
                 technology and IP licensing business” and “[f]or well over a decade, [Defendant
                 Aberle] has played a leading role in structuring and negotiating key license
                 agreements with Qualcomm’s licensees.” 71 For example, Qualcomm has publicly
                 stated that Aberle “played a leading role in structuring and negotiating key license
                 agreements with many of our leading licensees, including Ericsson, Huawei,
                 LGE, Motorola, Nokia, RIM, Samsung, ZTE, and many others.” Defendant

70
     Press Release, “Qualcomm Announces Leadership Change and Promotions” (Oct. 4, 2011).
71
    Website biography, Qualcomm Inc., Leadership: Derek                    K.   Aberle,   President,
https://www.qualcomm.com/company/about/leadership/derek-aberle.

                                                 105
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 106 of 122 PageID #: 255




             Aberle was further described by Defendant Altman as having “significantly
             contributed to QTL’s success by expanding Qualcomm’s licensing program.”
             During an April 23, 2014 earnings call, Defendant Mollenkopf described Aberle
             as “instrumental in creating and growing many important areas of Qualcomm’s
             business over his tenure, including our licensing business.” Defendant Aberle is a
             member of Qualcomm’s Executive Committee, which “drive[s] Qualcomm’s
             overall global strategy.”

         •   Defendant Rosenberg oversees Qualcomm’s legal matters and participated in the
             Company’s licensing negotiations. Addressing the Company’s stockholders in
             2016, Defendant Rosenberg emphasized that members of executive management,
             including himself, were directly involved in the Company’s licensing program,
             stating that “[w]e try to negotiate all the time. That’s what we do.” 72 Rosenberg
             frequently communicated with regulatory bodies, including the Senate and FTC
             on behalf of Qualcomm. Defendant Rosenberg was a member of Qualcomm’s
             Executive Committee, which “drive[s] Qualcomm’s overall global strategy.”

         •   Defendant Davidson was directly involved in operations, reporting, and investor
             relations, as well as executing on the Company’s strategic global business
             activities. At a Citigroup investor conference, when discussing his involvement
             with the licensing program, Davidson stated that “we talk to our licensees and
             then obviously our chip customers on an ongoing basis.” Both prior to and during
             the Relevant Period, Defendant Davidson was personally involved in the
             Company’s representations to investors that Qualcomm purportedly “will license
             anyone who wants to go and have a license in CDMA. And that has been the
             hallmark of that licensing program.”

         •   Defendant Mollenkopf oversaw the rise of Qualcomm’s chipset business and was
             directly involved in negotiating key chipset agreements. At a New York analyst
             meeting on November 12, 2009, Mollenkopf stated “I run the chipset business
             here at Qualcomm” and, at a 2014 investor conference, Mollenkopf further stated
             that the “first thing to remember is I’ve been at the Company for a pretty long
             time, so a little bit shy of 20 years. And in particular really focusing on the chip
             group for really the last 5 years.” 73 Defendant Mollenkopf was a member of
             Qualcomm’s Executive Committee, which “drive[s] Qualcomm’s overall global
             strategy.”

         •   Defendant Jacobs also played a significant role in Qualcomm’s adoption of
             Qualcomm’s technologies as industry standards, as well as the Company’s
             licensing policies. As Qualcomm has acknowledged on its website, Defendant
             Jacobs was “a key architect of Qualcomm’s strategic vision” with responsibilities
72
  Transcript, “Qualcomm Inc. Annual Shareholders Meeting” (Mar. 8, 2016).
73
  Transcript, “Qualcomm at Goldman Sachs Technology and Internet Conference” (Feb. 12,
2014).

                                             106
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 107 of 122 PageID #: 256




              including “leadership and oversight of all the Company’s initiatives and
              operations.” As the Company’s former CEO, Jacobs acknowledged that he made
              the key decisions as to the Company’s “business structure” and made
              “fundamental changes to enhance value.” 74 Defendant Jacobs was also a member
              of Qualcomm’s Executive Committee, which “drive[s] Qualcomm’s overall
              global strategy.”

       232.   During the Relevant Period, the Executive Defendants participated in and

supervised negotiations with handset customers that tied together technology licensing and

chipset sales. A former Executive Vice President of Products for Blackberry Limited (f/k/a

Research In Motion, Ltd.) (“Blackberry”) from March 2006 until January 2014, confirmed that

Qualcomm upper management, including Defendants Mollenkopf and Jacobs, was involved in

“blended discussions” of technology licensing and chipset purchases with Blackberry. The

former Executive Vice President attended meetings with Qualcomm’s executives and was

personally involved in negotiations with Qualcomm on behalf of Blackberry, which designs and

manufactures mobile devices and is a Qualcomm chipset customer. The former Blackberry

executive recalled that Defendant Mollenkopf participated in a number of meetings with

Blackberry executives, including Blackberry’s COO, which involved negotiations over the terms

of licenses and chipset deals, and Defendant Jacobs participated in a similar high level meeting

regarding the 7600 chipset. Additional representatives from both Qualcomm’s licensing division

and its chipset division, including the Executive Defendants’ direct reports, were also directly

involved in these “blended discussions,” according to the former BlackBerry executive. He noted

that, in fact, one of the Qualcomm employees that the former Blackberry executive dealt with

most directly—the “guy who was pushing the chipsets”—was actually a Vice President from

Qualcomm’s licensing department.


74
  Press Release, “Qualcomm Completes Review of Corporate and Financial Structure” (Dec. 15,
2015).
                                          107
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 108 of 122 PageID #: 257




       233.    Eighth, the Executive Defendants made repeated, detailed and unequivocal

statements to investors about the Company’s licensing model. As set forth above, Qualcomm and

the Executive Defendants frequently told investors that the Company licensed on a non-

discriminatory basis and did not bundle their chipsale and license agreements, making the

statements in the Company’s quarterly and annual SEC filings, regular investor conferences and

press interviews. They prominently touted without reservation the Company’s licensing model

and purported commitment to licensing across the industry on a non-discriminatory basis.

Having focused on the Company’s licensing model so often in their representations to investors,

the Executive Defendants knew, or at minimum, were deliberately reckless in not knowing, the

Company’s actual licensing model. It is reasonable to infer that the members of the Board would

have been kept well informed of the Company’s actual licensing model due to this focus.

       234.    Ninth, the Executive Defendants issued specific denials about the anticompetitive

practices at issue. The Executive Defendants made many of their statements during the Relevant

Period in response to questions from analysts and investors. For example, on November 27,

2012, Defendant Aberle, responding to an analyst, stated that “within the Company, we tend to

keep the licensing and the chip business very separate,” and “we don’t bundle those together.”

Again, on February 25, 2013, when Defendant Mollenkopf was asked at the GSM Association

Mobile World Conference about the strategic benefits of having the royalty and chip business

under the same roof, Mollenkopf responded that the licensing business and the chip business

were “really separate businesses,” that the Company had been “very clear” that it kept the

businesses separate, and that they were “separate propositions to the customer.”

       235.    Moreover, the Individual Defendants continued to deny and conceal Qualcomm’s

true licensing practices even after regulators raised concerns and Qualcomm “consistently

                                               108
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 109 of 122 PageID #: 258




admitted” to the KFTC, but not the public, that it refused to license competitors. For example, on

November 17, 2015, Qualcomm issued a press release in response to the KFTC Case Examiner’s

Report, which stated that Qualcomm suppressed market competition by excluding competitors.

In its press release, Qualcomm quieted investors’ concerns about the Report with assurances that

“the allegations and conclusions in the [KFTC’s Report] are not supported by the facts,” further

impressing upon investors that Qualcomm’s “patent licensing practices, which we and other

patent owners have maintained for almost two decades [are] procompetitive.” Again on January

17, 2017, almost immediately after news broke of the FTC’s enforcement action, Qualcomm shot

back with a press release sharply disputing the government’s assertions. In it, Defendant

Rosenberg assured investors that, contrary to the FTC’s assertions, Qualcomm engaged in

“broad-based licensing of [its standard-essential patents] on fair, reasonable and non-

discriminatory terms.” Rather than disclose to investors the Company’s actual licensing

practices, Defendant Jacobs and the other Executive Defendants blamed “competitors who

obviously don’t like the fact that you’re so successful,” and claimed that investigations were a

natural consequence of competitors’ “envy” of the Company’s success.

       236.    Tenth, the Individual Defendants knew that investors and analysts were focused

on their licensing model. As Defendant Rosenberg stated during an investor conference before

the Relevant Period, “clearly [Qualcomm’s] business model has been the topic of a lot of

discussion over the last few years.” Indeed, past allegations had arisen— which Qualcomm

aggressively and successfully assured investors were false—that certain aspects of Qualcomm’s

licensing practices may be inappropriate. 75 Analysts and the press published reports that


75
   The Individual Defendants assured investors regarding these past allegations of inappropriate
licensing practices that competitors had “attempted to flood the market with a lot of
misinformation”; that the allegations are “are inaccurate and without merit”; that the “result in
                                              109
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 110 of 122 PageID #: 259




accepted and repeated Defendants’ representations in that regard as well as dismissed the

allegations denied by the Company. For example, accepting Defendants’ representations,

analysts at Barron’s reported during the Relevant Period that Qualcomm “[i]n addition to

manufacturing its own chips, licenses its technology to other chipmakers.” Analysts at BMO

likewise stated that, in light of the Company’s representations and denials, “[w]e do not think the

company engages in this anticompetitive practice” of bundling. The Individual Defendants were

thus well aware that the market was heavily relying on the accuracy of their statements.

       237.    Eleventh, in addition to assuring investors, the Individual Defendants certified to

the standard-setting bodies that the Company licensed its standard-essential patents on fair,

reasonable, and non-discriminatory basis. Defendant Altman and Qualcomm sent written

declarations to standard-setting bodies—including ETSI, CTIA, TIA, ANSI, and ATIS—

certifying that the Company was licensing its standard-essential patents to all willing licensees

on fair, reasonable, and non-discriminatory terms. Based on this commitment, Qualcomm’s

technologies were adopted broadly by standard setting bodies as cellular standards for much of

the developed world. This commitment bound the Company and the Executive Defendants

because, as Professor Carrier has explained, “[f]or FRAND to be effective, company officials

who agree to the commitment must recognize the binding nature of such a promise; otherwise

the FRAND commitment would not mean anything.” The Executive Defendants knew, or were


China is unique to China”; that China’s Anti-Monopoly Law “is different in several respects
from anti-trust and competition laws in other countries”; that the regulatory issues were actually
“commercial disputes”; that the allegations were part of efforts to “avoid paying fair and
reasonable royalties”; and that scrutiny is “instigated by competitors who obviously don’t like
the fact that [Qualcomm] is so successful,” among other things. Indeed, during one pre-Relevant
Period investor conference, in the context of disputing these prior challenges, Defendant Altman
specifically assured investors that “[w]e’ve never refused to license our WCDMA essential
patents to any company, and we have never required any company to exclusively buy our
WCDMA chips for any purpose.”
                                               110
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 111 of 122 PageID #: 260




deliberately reckless in not knowing, that Qualcomm was not abiding by the commitment it had

repeatedly made.

       238.    Twelfth, Qualcomm’s anti-competitive practices were directed at the Company’s

biggest customers and competitors. Between 2011 and 2016, Qualcomm forced Apple—its

single largest customer, which alone provided Qualcomm with up to 30% of its total earnings—

into an exclusivity arrangement. As part of that arrangement, Qualcomm conditioned billions of

dollars in royalty rebates on Apple’s purchase of chipsets exclusively from Qualcomm. In

addition, Qualcomm has entered into bundling arrangements with other major customers,

including Samsung and LG, two more of the world’s leading cell phone makers. Contracts

involving 30% or more of the Company’s total earnings and royalty relief payments of this

magnitude do not go unnoticed by senior management and/or the Board of Directors. 76

       239.    Thirteenth, industry participants and key customers complained to Qualcomm and

its executives about their refusal to license competitors and bundling. For example, Bruce

Sewell, Apple’s Senior Vice President and General Counsel, complained to Defendant Aberle “at

various times in the past years” about “Qualcomm’s refusal to license on a fair, reasonable, non-

discriminatory” basis and forewarned him of the “eventuality” that Apple, as a result, would stop



76
   As the former senior member of Apple’s Patent Licensing & Strategy department with many
years of industry experience explained: “A senior executive would see where money was coming
in, and where money was going out. Usually, money comes in to pay for the chips and that’s it.
They certainly would have known what money was going out because we are talking about
billions of dollars here, not little amounts of money. It could be bigger than a whole department’s
annual budget.” Moreover, as to whether the Executive Defendants would be aware of
Qualcomm’s policy of refusing to license competing chipmakers, this former high-level Apple
employee noted that “it’s unthinkable to me that the people running the most profitable part of
their business wouldn’t have been making senior management very aware of how that’s
accomplished, especially if the same companies paying you for licensing agreements are also the
ones buying your chips.”

                                               111
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 112 of 122 PageID #: 261




making royalty payments. 77 Likewise, Motorola’s CEO told Qualcomm and its CEO during the

Relevant Period that Motorola was “sick of how [Qualcomm was] doing things,” referencing

Qualcomm’s refusal to license competitors as part of Motorola’s list of “grievances.” And, as a

final example, MediaTek and other chipset makers repeatedly complained to Qualcomm and its

executives about the Company’s blanket refusal to license competitors. In light of the repeated

complaints, the Individual Defendants knew—or were deliberately reckless in not knowing—of

the Company’s refusal to license and bundling tactics.

          240.   Fourteenth, Qualcomm and the Executive Defendants’ refusal to license

competitors and its bundling involved serious violations of laws. In its enforcement action,

which has been sustained by a federal court in this Circuit, the FTC stated that Qualcomm’s

“refus[al] to license FRAND-encumbered patents to baseband processor competitors … is

anticompetitive and constitutes an unfair method of competition, in violation of Section 5(a) of

the FTC Act, 15 U.S.C. § 45(a).” The KFTC likewise determined that Qualcomm’s conduct was

illegal under Korean law and fined the Company nearly one billion dollars. In addition,

competition authorities in the EU and Taiwan have leveled similar charges, and the European

Commission preliminarily concluded that Qualcomm violated EU antitrust laws by paying Apple

to exclusively use Qualcomm’s chipsets. That Defendants’ undisclosed licensing practices

involved grave violations of the laws that already have resulted in nearly a billion dollars in fines

further supports an inference of knowledge by the Director Defendants.

          241.   Fifteenth, Qualcomm’s refusal-to-license-competitors policy enabled Defendants

to establish market dominance. Qualcomm’s policy of refusing to license its standard-essential

patents to competitor chipmakers has, since being implemented in 2008, foreclosed meaningful


77
     Letter from B. Sewell to D. Rosenberg, dated April 25, 2017.
                                                112
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 113 of 122 PageID #: 262




competition in the mobile chipset market and allowed Qualcomm to seize a commanding

market-share lead. Among the eleven major chipset companies, nine have been forced out of the

chipset market since 2008. And although the size of the overall modem chipset market has

doubled since 2008, there has not been a single new meaningful entrant into the market. By

2015, Qualcomm accounted for nearly 60% of all mobile chipset sales worldwide, and nearly all

third-party chipset sales for top-tier smartphones such as Apple’s iPhone. Qualcomm’s policy of

refusing to license to competitors fulfilled its purpose of squeezing out rivals and more than

doubled the Company’s revenues, from $11.1 billion in 2008 to $25.3 billion in 2015—far

beyond that of any remaining competitor. Changes in licensing policies that force competitor

chipmakers to exit the market—and lead to billions of dollars in increased revenues—do not

occur without the direction and approval of a company’s top executives and/or Board of

Directors.

       242.   Sixteenth, Qualcomm and the Executive Defendants insisted that their contractual

counterparties accept “gag orders” and “no challenge” provisions in their agreements to shield

the Company’s anti-competitive practices from public scrutiny. As set forth in the second

paragraph of Section 7 of Apple and Qualcomm’s 2013 Business Cooperation and Patent

Agreement, Qualcomm conditioned royalty relief on Apple’s agreement not to initiate or induce

a regulatory action against Qualcomm, including for “claims that Qualcomm failed to offer a

license to its SEPs on FRAND terms.” Invoking this “gag provision,” Qualcomm recently

retaliated against Apple for providing information to the KFTC by withholding over $1 billion in

royalty rebates. In addition to Apple, Qualcomm inserted “gag provisions” and “no challenge”

clauses in its agreements with other industry participants. For example, Blackberry’s former

Executive Vice President of Products has confirmed that Qualcomm’s license agreement with

                                              113
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 114 of 122 PageID #: 263




Blackberry also contained a no challenge clause. Qualcomm has also insisted that the terms of its

agreements are “confidential” and thus cannot be shared. Qualcomm’s insistence on contractual

terms with the express purpose of silencing counterparties from reporting to authorities is yet

further evidence of knowledge by the Director Defendants.

       243.    Upon information and belief, in their capacity as members of the Company’s

Board, the Director Defendants were privy to specific information (including the above) related

to the Company’s business and financial prospects, which would reasonably put them on notice

that the statements they were making were in fact false and misleading. This is even more true

given the importance of the Company’s licensing practices to its financial success.

       244.




       245.




       246.    Each of the Director Defendants were responsible for reviewing and approving

the Company’s public statements made in press releases and financial filings with the SEC

throughout the Relevant Period. By authorizing the false and misleading statements and material

omissions and described above during the Relevant Period concerning the Company’s business



                                               114
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 115 of 122 PageID #: 264




and prospects, each of the Director Defendants knowingly faces a substantial likelihood of

liability for their participation in the illicit acts alleged herein.

        247.    In addition, as a product of Qualcomm’s anticompetitive conduct, the six

Executive Defendants collectively received nearly $400 million in compensation during the

Relevant Period, which was heavily weighted on stock awards and other incentive compensation.

For example, Defendant Aberle earned about $720,000 to $890,000 in annual salary, yet he

received annual stock awards and other incentive compensation totaling over $62 million during

the Relevant Period. Defendant Mollenkopf similarly earned between $805,000 and $1.1 million

in annual salary, yet he received annual stock awards and other incentive plan compensation

totaling nearly $105 million during the Relevant Period.

        248.    The Executive Defendants also capitalized on their materially false and

misleading statements and omissions to investors by disposing of personally-held shares at

artificially inflated prices. During the Relevant Period, Defendant Jacobs collected over $155

million from sales of his personal Qualcomm holdings; Defendant Altman collected over $74

million from sales of his personal Qualcomm holdings; Defendant Aberle collected nearly $50

million from sales of his personal Qualcomm holdings; Defendant Mollenkopf collected over

$45 million from sales of his personal Qualcomm holdings; and Defendant Rosenberg collected

over $40 million from sales of his personal Qualcomm holdings. In total, the Executive

Defendants sold over $365 million of their personally-held Qualcomm shares during the

Relevant Period at artificially inflated prices. Thus, the Executive Defendants were strongly

incentivized to develop and maintain practices that ensured Qualcomm’s market dominance and

artificially drove up the price of Qualcomm shares.



                                                    115
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 116 of 122 PageID #: 265




       249.    Despite the Director Defendants’ awareness of the above allegations, the Board

has taken no meaningful steps to: (1) identify offending parties who knowingly participated in

the alleged misconduct; or, (2) create and institute specific policies to be enforced by specific

persons (or positions) with specific delineated responsibilities and reporting obligations, to

oversee the risk of corrupt employee practices concerning the Company’s licensing.

       250.    By its above described failure to take reasonable action to identify the offending

employees (including, but not limited to the Executive Defendants) who participated in the

execution of the misconduct detailed herein, and by its above described failure to take reasonable

corrective action in response, the Director Defendants have ratified that past conduct and

indicated their willingness to knowingly tolerate it in the future.

       251.    The foregoing facts, particularly when considered collectively (as they must be),

support a strong inference of knowledge by the Director Defendants.

       252.    Accordingly, the Director Defendants face a sufficiently substantial likelihood of

liability such as to create a reasonable doubt as to their impartially consider a demand to sue

themselves in the present action.




                                             COUNT I

 Against the Executive Defendants Against the Officer Defendants for Contribution Under
  Section 10(b) of the Exchange Act, Rule 10b-5 Promulgated Thereunder, and/or Section
                                20(a) of the Exchange Act

       253.    Plaintiff incorporates by reference and realleges each and every allegation set

forth above, as though fully set forth herein.



                                                 116
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 117 of 122 PageID #: 266




       254.    As a result of the conduct and events alleged above, Qualcomm has been named

as a defendant in the Securities Class Action brought on behalf of Qualcomm shareholders in

which it is a joint tortfeasor in claims brought under Section 10(b) of the Securities and

Exchange Act and Rule 10(b)-5 promulgated thereunder.

       255.    Federal law provides Qualcomm with a cause of action against other alleged joint

tortfeasors under Rule 10b-5. In particular, under the Supreme Court’s decision in Musick,

Peeler & Garrett v. Employers Insurance of Wausau, 508 U.S. 286, (1993), Qualcomm has a

federal law right of contribution against joint tortfeasors under Rule 10b-5. Section 21D(f) of the

Securities and Exchange Act further sets forth specific provisions entitling Qualcomm to

contribution against all joint tortfeasors under Rule 10b-5, regardless of whether they have been

named as defendants in the currently pending Securities Class Action, and sets forth specific

rules regarding the determination of claims for such contribution.

       256.    Accordingly, Plaintiff, on behalf of Qualcomm, hereby claims contribution

against the Officer Defendants, each of whom has been named in the currently pending

Securities Class Action as a joint tortfeasor with Qualcomm under Rule 10b-5, or if joined in

such actions, would be liable for the same damages as Qualcomm.

       257.    Qualcomm claims no right to indemnification under the federal securities laws

from them in this count, but rather only claims contribution.

                       Allegations Regarding the Executive Defendants

       258.    Throughout the Relevant Period, the Executive Defendants caused the Company

to issue false and misleading statements and/or omit material information in public statements

and/or Company filings concerning, inter alia, Qualcomm’s licensing practices.              These



                                               117
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 118 of 122 PageID #: 267




statements were materially misleading to persons who purchased Qualcomm securities during

the Relevant Period.

       259.     The plaintiffs in the Securities Class Action allege that they relied, directly or

indirectly, upon these false statements and misleadingly omissive disclosures in purchasing

Qualcomm securities, and, as a result, suffered damages because value of their investments was

distorted by the false and materially omissive statements, and they purchased such securities at

such distorted prices.

       260.     The damages suffered by said investors were caused by reason of the fact that (i)

they were induced to purchase said securities by the false and misleading statements alleged

herein, and (ii) the reveal of the true nature of the Company’s business and prospects resulted in

the decrease in price of its securities, causing the value of shareholders investments to drop.

       261.     The plaintiffs in the Securities Class Action were unaware of the false and

misleading nature of said statements and omissive disclosures.

       262.     When the Executive Defendants signed off on or made the false statements and

omissive disclosures detailed herein, they had actual knowledge that they were false and

misleading. As alleged in detail herein, due to their positions as employees and/or directors of

Qualcomm, the Officer Defendants were privy to information regarding the Company’s licensing

practices.

       263.     Accordingly, the Executive Defendants are liable for damages under Section 10b

of the Exchange Act and Rule 10b-5 promulgated thereunder, and, if Qualcomm were to be held

liable in the Securities Class Action, the Executive Defendants would be liable to it for

contribution.   Plaintiffs hereby derivatively claim such right of contribution on behalf of

Qualcomm.

                                                118
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 119 of 122 PageID #: 268




                                           COUNT II

                    Against the Defendants for Breaches of Fiduciary Duty

       264.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       265.    Defendants owed and owe Qualcomm fiduciary obligations. By reason of their

fiduciary relationships, Defendants, owed and owe Qualcomm the highest obligation of good

faith, loyalty, and due care.

       266.    Defendants have violated and breached their fiduciary duties of good faith,

loyalty, and due care by causing or allowing the Company to disseminate to Qualcomm

shareholders materially misleading and inaccurate information through the Company’s SEC

filings throughout the Relevant Period. These actions could not have been a good faith exercise

of prudent business judgment.

       267.    During the course of the discharge of their duties, Defendants knew or recklessly

disregarded the unreasonable risks and losses associated with their misconduct, yet Defendants

caused Qualcomm to engage in the conduct complained of herein which they knew had an

unreasonable risk of damage to the Company, thus breaching their duties owed to Qualcomm

and its shareholders. As a result, Defendants grossly mismanaged the Company.

       268.    As a direct and proximate result of their failure to perform their fiduciary

obligations, the Company has sustained significant damages. As a result of the misconduct

alleged herein, Defendants are liable to the Company.

       269.    Plaintiff, on behalf of Qualcomm, has no adequate remedy at law.

                                           COUNT III

                         Against the Defendants for Unjust Enrichment

                                               119
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 120 of 122 PageID #: 269




        270.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

        271.    By their wrongful acts and omissions, Defendants were unjustly enriched at the

expense of and to the detriment of Qualcomm.

        272.    Defendants were unjustly enriched as a result of the compensation they received

while breaching their fiduciary duties owed to Qualcomm.

        273.    Plaintiff, as a shareholder and representative of Qualcomm, seeks restitution from

Defendants and seek an order from this Court disgorging all profits, benefits, and other

compensation obtained by Defendants from their wrongful conduct and breaches of fiduciary

duty.

        274.    Plaintiff, on behalf of Qualcomm, has no adequate remedy at law.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment in the Company’s favor against all

        Defendants as follows:

        A.      Declaring that Plaintiff may maintain this action on behalf of Qualcomm and that

             Plaintiff is an adequate representative of the Company

        B.      Determining and awarding to Qualcomm the damages sustained by it as a result

             of the violations set forth above from each of the Defendants, jointly and severally,

             together with interest thereon;

        C.      Directing Qualcomm to take all necessary actions to reform and improve its

             corporate governance and internal procedures to comply with applicable laws, and to

             protect Qualcomm and its shareholders from a repeat of the damaging events

             described herein, including but not limited to, putting forward for shareholder vote
                                                120
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 121 of 122 PageID #: 270




           resolutions for amendments to the Company’s By-Laws or Articles of Incorporation,

           and taking such other action as may be necessary to place before shareholders for a

           vote the following corporate governance proposals or policies:

           •   a proposal to strengthen the Board’s supervision of operations and compliance
               with applicable state and federal laws and regulations;

           •   a proposal to strengthen the Company’s internal reporting and financial disclosure
               controls;

           •   a provision to permit shareholders of Qualcomm to nominate a majority of the
               candidates for election to the Board to replace existing directors;

           •   a proposal to develop and implement procedures for greater shareholder input into
               the policies and guidelines of the Board;

           •   a proposal to ensure the accuracy of the qualifications of Qualcomm’s directors,
               executives, and other employees;

           •   a proposal to strengthen the Company’s procedures for the receipt, retention, and
               treatment of complaints received by the Company regarding internal controls; and

           •   a provision to appropriately test and then strengthen the Company’s internal
               operational control functions;

      D.       Awarding to Qualcomm restitution from the Defendants, and ordering

           disgorgement of all profits, benefits, and other compensation obtained by Defendants;

      E.       Awarding to Plaintiff the costs and disbursements of the action, including

           reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

      F.       Granting such other and further relief as the Court deems just and proper.

                                       JURY DEMAND

      Plaintiff hereby demands a trial by jury.




                                               121
Case 1:20-cv-00748-LPS Document 6 Filed 08/06/20 Page 122 of 122 PageID #: 271




Dated: June 3, 2020                        Respectfully submitted,

                                           O’KELLY & ERNST, LLC

                                           /s/ Ryan M. Ernst
                                           Ryan M. Ernst, Esq. (#4788)
                                           824 N. Market Street, Suite 1001A
                                           Wilmington, DE 19801
                                           Phone (302) 778-4000
                                           Email: rernst@oelegal.com

                                           Attorneys for Plaintiff

LIFSHITZ LAW FIRM, P.C.
Joshua M. Lifshitz
821 Franklin Avenue, Suite 209
Garden City, New York 11530
Telephone: (516) 493-9780
Facsimile: (516) 280-7376




                                     122
